Exhibit 10.1


 


 


 


 
STOCK PURCHASE AGREEMENT

 
BY AND AMONG

 
FLUID MEDIA NETWORKS, INC.
 
(“BUYER”),

 
TRUSONIC, INC.,
 
(THE “COMPANY”),
 
AND
 
CERTAIN STOCKHOLDERS OF TRUSONIC, INC.

 
(“SELLERS”)

 


 
OCTOBER 17, 2007
 



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
TABLE OF CONTENTS


I.       DEFINITIONS.
1
1.01
Certain Definitions
1
1.02
Interpretation
10
     
II.       SALE AND TRANSFER OF SHARES; CLOSING
10
2.01
Sale and Transfer of Shares
10
2.02
Purchase Price
10
2.03
Closing
12
2.04
Closing Deliveries
12
2.05
Option holders
13
     
III.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS
14
3.01
Due Organization; Subsidiaries; Etc.
14
3.02
Capitalization
14
3.03
Authorization; Good Title Conveyed
15
3.04
Financial Statements
15
3.05
No Undisclosed Liabilities
16
3.06
Compliance with Law; Licenses
16
3.07
No Conflicts
17
3.08
Contracts
18
3.09
Legal Proceedings; Orders
20
3.10
Taxes
20
3.11
Absence of Certain Changes
21
3.12
Employee Benefit Plans
23
3.13
Intellectual Property
25
3.14
Environmental Matters
28
3.15
Labor Matters
29
3.16
Brokers and Finders
31
3.17
Condition and Sufficiency of Assets
31
3.18
Books and Records
31
3.19
Real Properties
31
3.20
Tangible Property
32
3.21
Employees
33
3.22
Insurance
33
3.23
Banking Relationships
33
3.24
Insolvency Proceedings
33
3.25
Territorial Restrictions
33
3.26
Customers
34
3.27
Suppliers
34
3.28
Distributors
34
3.29
Accounts Receivable
34
3.30
Inventory
34





i

--------------------------------------------------------------------------------




3.31
Transactions with Certain Persons
35
     
IV.       REPRESENTATIONS AND WARRANTIES OF BUYER
36
4.01
Organization of Buyer; Authorization
36
4.02
No Conflicts
36
4.03
Legal Proceedings; Orders
36
4.04
Brokers and Finders
37
4.05
Investment Intent, etc
37
      V.       COVENANTS AND AGREEMENTS OF SELLERS AND THE COMPANY
37
5.01
Release
37
5.02
Landmark Loans
38
5.03
Elsberry Bonus
38
5.04
Access to Information
38
     
VI.       INDEMNIFICATION; REMEDIES
38
6.01
Survival of Representations and Warranties
38
6.02
Indemnification by Sellers
38
6.03
Indemnification by Buyer
39
6.04
Procedures for Indemnification
39
6.05
Indemnification Limitations
41
6.06
Subrogation
41
6.07
No Double Recovery
41
6.08
Treatment of Indemnity Payments Between the Parties
41
6.09
Reduction of Losses
41
     
VII.       CERTAIN TAX MATTERS
42
7.01
Filing of Tax Returns
42
7.02
Tax Contests
42
     
VIII.       MISCELLANEOUS
43
8.01
Expenses
43
8.02
Public Announcements
43
8.03
Appointment of Seller Representative as Attorney-in-Fact
43
8.04
Successors
43
8.05
Further Assurances
44
8.06
Waiver
44
8.07
Entire Agreement; Amendment
44
8.08
Governing Law
44
8.09
Consent to Jurisdiction
44
8.10
Assignment
44
8.11
Notices
44
8.12
Headings
45
8.13
Counterparts
45
8.14
Schedules
45





ii

--------------------------------------------------------------------------------


8.15
Severability
45
8.16
Advice of Counsel
45
8.17
No Third?Party Beneficiaries
46




Exhibits
Exhibit A                      Form of Promissory Note
Exhibit B                      Form of Security Agreement
Exhibit C                      Form of Employment Agreement
Exhibit D                      Form of Consulting Agreement
Exhibit E                      Known Liabilities


iii

--------------------------------------------------------------------------------


SCHEDULES


[TO BE INSERTED]




iv

--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of October 17, 2007
by and among Fluid Media Networks, Inc., a Nevada corporation (“Buyer”),
Trusonic Inc., a Delaware corporation (the “Company”), Joseph J. Tebo and the
other Stockholders whose names appear on Schedule 2.01 attached to and made a
part of this Agreement (each a “Seller” and collectively, “Sellers”).
 
RECITALS
 
WHEREAS, the Company owns and operates the Business (as defined in Section 1.01
below) with its principal place of business in California;
 
WHEREAS, Sellers own 2,744,269.70 shares of Common Stock, constituting one
hundred percent (100%) of all of the issued and outstanding capital stock of the
Company, and each of the Sellers has approved, and deems it advisable and in the
best interests of such Seller, to consummate, the sale of 2,744,269.70 shares of
Common Stock of the Company, constituting One Hundred Percent (100%) of the
issued and outstanding capital stock of the Company, calculated on a fully
diluted basis (collectively, the “Shares”) to Buyer;
 
WHEREAS, each of the Boards of Directors of Buyer and the Company has approved,
and deems it advisable and in the best interests of its respective stockholders
to consummate, the acquisition of the Shares by Buyer upon the terms and subject
to the conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:
 
I.       DEFINITIONS.
 
1.01           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
“Accounts Receivable” shall have the meaning set forth in Section 3.29.
 
“Affiliate” of any Person shall mean a Person which directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person (whether by voting securities, contract or
otherwise).
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Artists Guild” means any guild, union, or collective bargaining entity
representing artists, performers, or other talent, including, without
limitation, American Federation of Musicians, Songwriters Guild, American
Federation of Television and Radio Artists, American Society of Media
Photographers, Graphic Artists Guild, Writers Guild of America, and Screen
Actors Guild.
 
1

--------------------------------------------------------------------------------


 
“Benefit Plans” shall have the meaning set forth in Section 3.12(a).
 
“Business” means the business conducted by the Company of providing background
music service for business locations worldwide.
 
“Business Day” shall mean any day that is not a Saturday, Sunday or statutory
holiday in the State of California.
 
“Buyer” shall have the meaning set forth in the Preamble.
 
“Buyer Indemnified Party” shall have the meaning set forth in Section 6.02.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended and in effect as of
the Closing Date.
 
“Cleanup” shall mean all actions required by applicable Environmental Laws to
investigate, remove, remediate, abate, neutralize, treat, dispose, prevent
Releases or threatened Releases of Hazardous Substances, implement institutional
or engineering controls, or conduct post-remedial monitoring and care in
connection with the remediation of Hazardous Substances on real property.
 
“Closing” shall have the meaning set forth in Section 2.03.
 
“Closing Cash Consideration” shall have the meaning set forth in Section
2.02(a)(ii).
 
“Closing Date” shall mean the date and time as of which the Closing actually
takes place.
 
“Closing Date Net Working Capital” shall have the meaning set forth in Section
2.02(c).
 
“Closing Date Net Working Capital Statement” shall have the meaning set forth in
Section 2.02(c).
 
“COBRA” shall have the meaning set forth in Section 3.12(d).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Common Stock” shall have the meaning set forth in Section 3.02(a).
 
“Consulting Agreement” shall have the meaning set forth in Section 2.04(a)(v).
 
2

--------------------------------------------------------------------------------


 
 
“Contingent Employment Term” shall have the meaning set forth in Section
2.02(d).
 
“Contract” shall mean any agreement, arrangement, commitment, indemnity,
indenture, instrument or lease, including any and all amendments, supplements,
and modifications (whether oral or written) thereto, whether or not in writing.
 
“Copyrights” means all (i) all copyrights, whether or not published,  protected
or registered under the Copyright Act of 1909 or the Copyright Act of 1976 (as
either shall be amended from time to time, and any predecessor or successor
statute thereto), applications for registration of copyrights, all works of
authorship, and all secondary and subsidiary rights therein; (ii) art,
audiovisual works, animations, compilations, collective works, computer software
and programs, data, databases, designs, emblems, films, film clips, graphics,
images, illustrations, likenesses, literary works, logos, motion pictures,
musical compositions, music videos, performances, photographs, pictorial works,
song lyrics, sound clips, sound recordings,      scripts, screenplays, video
recordings, and all other copyrightable subject matter; (iii) all renewals,
derivative works, enhancements, improvements, modifications, updates, new
releases or other revisions thereof; and (iv) publication rights, display
rights, attribution rights, integrity rights, performance rights (including
digital performance rights), mechanical rights, synchronization rights,
publishing rights, approval rights, reproduction rights, rights to create
derivative works, distribution rights, or moral rights.
 
“Elsberry Bonus” shall mean that certain bonus due and owing to Ken Elsberry in
the amount of Eighty Thousand Dollars ($80,000).
 
“Employment Agreement” shall have the meaning set forth in Section 2.04(a)(v).
 
“Environment” shall have the meaning assigned to that term under CERCLA.
 
“Environmental Claim” means any claim, action, cause of action, investigation or
written notice by any Person alleging potential liability (including, without
limitation, potential liability for investigatory costs, Cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from the
presence or Release of any Hazardous Substances at any location currently or
formerly owned, operated or leased by the Company or to which Hazardous
Substances generated by the Company have migrated or been sent for disposal.
 
“Environmental Condition” shall refer to any contamination or damage to the
environment caused by or relating to the actual or threatened Release of
Hazardous Substances by the Company or any other Person into the
environment.  With respect to claims by employees, independent contractors or
other third parties, Environmental Condition shall also include the exposure of
persons to Hazardous Substances.
 
“Environmental Laws” shall mean any state, federal or local laws, ordinances,
codes, regulations, statutes, orders, judgments, decrees, permits or licenses
relating to pollution, natural resources, protection of human health or the
Environment, including, without limitation, laws and regulations relating to the
use, treatment, storage, release, disposal or transportation of Hazardous
Substances or the handling and disposal of medical and biological waste.
 
3

--------------------------------------------------------------------------------


 
“Environmental Noncompliance” means material violation of an Environmental Law.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall mean with respect to any Person (i) any corporation
which is a member of a controlled group of corporations, within the meaning of
Section 414(b) of the Code, of which that Person is a member, (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control, within the meaning of Section 414(c) of the
Code, of which that Person is a member and (iii) any member of an affiliated
service group, within the meaning of Section 414(m) and (o) of the Code, of
which that Person or any entity described in clause (i) or (ii) is a member.
 
“Final Note Maturity Date” shall mean the final maturity date of each Note,
which date shall be two (2) years from the date each Note is issued.
 
“Financial Statements” shall have the meaning set forth in Section 3.04(a).
 
“GAAP” shall mean United States generally accepted accounting principles.
 
“Governmental Authority” shall mean any United States or foreign government or
any agency, bureau, board, commission, court, department, official, political
subdivision, tribunal or other instrumentality of any government, whether
federal, state or local, domestic or foreign.
 
“Hazardous Substances” shall mean (i) any hazardous or toxic waste, substance or
material defined in any Environmental Law, (ii) asbestos-containing material,
(iii)  medical and biological waste, (iv) polychlorinated biphenyls,
(v) petroleum products, including gasoline, fuel oil, crude oil and constituents
of such petroleum products and (vi) any other chemicals, materials or
substances, exposure to which is prohibited, limited, or regulated by any
Environmental Laws.
 
“Indebtedness” means (i) all indebtedness for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices), and (ii) any other indebtedness that is evidenced by a
note, bond, indenture, debenture or similar instrument.
 
“Indemnified Party” shall have the meaning set forth in Section 6.04(a).


“Indemnifying Party” shall have the meaning set forth in Section 6.04 (a).
 
“Intellectual Property” shall have the meaning set forth in Section 3.13(a).
 
“Intellectual Property” shall mean any Marks, Patents, Copyrights, Trade
Secrets, Net Properties, methods, processes, proprietary information, protocols,
schematics, specifications, software, software code (in any form, including
source code and executable or object code), algorithms, databases, diagrams,
drawings, formulae, techniques, user interfaces, and other forms of technology
(whether or not embodied in any tangible form and including all tangible
embodiments of the foregoing, such as instruction manuals, laboratory notebooks,
prototypes, samples, studies and summaries), owned or used by the Company in the
Business.
 
4

--------------------------------------------------------------------------------


 
“Intellectual Property Rights”  shall mean all past, present, and future rights
of the following types, which may exist or be created under the laws of any
jurisdiction in the world: (A) Marks, Patents, Copyrights, Trade Secrets, Net
Properties; and (B) all rights in or relating to registrations, renewals,
extensions, combinations, divisions, and reissues of, and applications for, any
of the rights referred to in clause (A), owned, used or held by the Company in
the Business.
 
“Interim Balance Sheet” shall have the meaning set forth in
Section 3.04(a)(iii).
 
“Inventory” shall mean all quantities of inventory, including raw materials,
work-in-process, finished goods (whether or not in the possession of the Company
or Sellers), consigned inventory, replacement and component parts, materials,
supplies and packaging items.
 
“Knowledge,” shall mean the knowledge of each Seller and each of the officers
and directors of the Company after diligent inquiry.
 
“Known Liabilities” shall mean the matters set forth on Exhibit E hereto.
 
“Landmark Loans” shall mean all Indebtedness arising from that certain: (i)
Business Loan Agreement dated as of January 25, 2006, by and between the Company
as borrower and Landmark National Bank as lender, in the original principal
amount of One Hundred Fifty Thousand Dollars ($150,000), and (ii) that certain
Business Loan Agreement dated as of June 21, 2004, by and between the Company as
borrower and Landmark National Bank as lender, in the original principal amount
of Two Hundred Fifty Thousand Dollars ($250,000).
 
“Law” shall mean any constitutional provision or any statute or other law, rule
or regulation of any Governmental Authority and any decree, injunction,
judgment, order, ruling, assessment or writ.
 
“Leased Real Property” shall have the meaning set forth in Section 3.19.
 
“Leased Tangible Property” shall have the meaning set forth in Section 3.20(b).
 
“Leases” shall have the meaning set forth in Section 3.19.
 
“Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before any court or other
Governmental Authority or any arbitrator or arbitration panel.
 
“Licenses” shall mean all licenses, permits, authorizations, approvals, consents
and waivers issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Law.
 
5

--------------------------------------------------------------------------------


 
“Lien” shall mean any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, adverse claim, right of first refusal, easement,
servitude, encroachment or other survey defect, transfer restriction or other
encumbrance of any nature whatsoever (including without limitation, any claims
of spouses under applicable community property laws).
 
“Loss” or “Losses” means any claim, liability, shortage, damage, diminution in
value, settlement, deficiency, expense (including reasonable attorneys' and
accountants' fees), assessment, Tax, or loss of any kind.
 
“Marks” means all names, all assumed fictional business names, trade names,
registered and unregistered trademarks and service marks, logos, brand names,
product names, slogans, and any trademark or service mark application therefore
and all associated goodwill.
 
“Material Adverse Effect” shall mean, with respect to any entity or group of
entities, any event, circumstance, condition, change, occurrence, fact or effect
that, individually or in the aggregate, is reasonably expected to be materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations, or results of operations of such entity.
 
“Material Contract” shall mean any Contract required to be listed in
Schedule 3.08(a).
 
“Minimum Net Working Capital” shall mean One Hundred Eighty Thousand Dollars
($180,000).
 
“Music Contracts” shall have the meaning set forth in Section 3.08(a)(i).
 
“Music Rights Holder” means any record label, music publisher, songwriter,
artist, photographer, or any other holder of any rights in any sound recording,
musical composition, artwork (including album art, liner notes, and other
collateral works), chart, music database or other Copyright.
 
“Net Properties” means all internet web sites, URLs and internet domain names.
 
“Net Working Capital” shall mean the excess of the Company’s current assets over
the Company’s current liabilities, where the Company’s “current assets” are
comprised of all of the Company’s cash, accounts receivable, inventory, current
portion of notes receivable and prepaid expenses, and the Company’s “current
liabilities” are comprised of trade payables, current portion of bank loans and
current portion of accrued trade expenses (each determined in the same manner
and using the same accounting methods, methodologies and principles applied in
preparing the audited financial statements of the Company for the twelve (12)
month period ended December 31, 2006).


“Non-Competition Agreements” shall have the meaning set forth in Section
2.04(a)(vii).
 
“Note” and “Notes” shall have the meaning set forth in Section 2.06(e).
 
6

--------------------------------------------------------------------------------


 
“O’Neill” shall have the meaning set forth in Section 2.02(d).
 
“Option” or “Options” shall have the meaning set forth in Section 2.05(a)
hereof.
 
“Option Holder” or “Option Holders” shall have the meaning set forth in Section
2.05(a)
 
“Order” shall mean any award, decision, injunction, judgment, order, decree,
ruling, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Authority or by any arbitrator.
 
“OSHA Laws” shall mean the Occupational Safety and Health Act, 29 U.S.C. §651 et
seq., each state law corresponding thereto and all applicable laws, now or
hereafter in effect relating thereto.
 
“Owned Real Properties” shall have the meaning set forth in Section 3.19.
 
“Owned Tangible Property” shall have the meaning set forth in Section 3.20(a).
 
“Patents” means all patents, patent applications and extensions, continuations
and renewals thereof and inventions and discoveries that may be patentable.
 
“Performance Rights Society” means any performance rights society or
clearinghouse concerning the performance, reproduction, display, or distribution
of Copyrights, including, without limitation, American Society of Composers,
Authors and Publishers (ASCAP), Broadcast Music, Inc. (BMI), Recording Industry
Association of America (RIAA), The Society of European Stage Authors and
Composers (SESAC), SoundExchange, Inc. and The Harry Fox Agency (HFA).
 
“Permanent Disability” means that such person is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than nine
months.
 
“Permitted Liens” shall mean:
 
(i) mechanics’, processor’s, materialmen’s, carriers’, warehousemen’s,
repairmen’s, landlord’s and similar Liens arising by operation of Law or arising
in the ordinary course of business and securing obligations of the Company that
are not overdue for a period of more than sixty (60) days or are being contested
in good faith by appropriate proceedings diligently pursued, provided that, in
the case of Liens being contested, provision for the payment of such Liens has
been made on the books of the Company;
 
(ii) Taxes which are not yet due or payable or are being contested in good
faith.
 
“Person” shall mean any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, or other organization, whether or not a legal
entity, and any Governmental Authority.
 
7

--------------------------------------------------------------------------------


 
“Preferred Stock” shall have the meaning set forth in Section 3.02(a).
 
“Proprietary Rights Agreement” shall have the meaning set forth in Section 3.21.
 
“Publicity Rights” shall mean all publicity rights or privacy rights (or waivers
or quitclaims thereof) of any person or entity related thereto.
 
“Purchase Price” shall have the meaning set forth in Section 2.02(a).
 
“Related Person” shall mean with respect to a particular individual:
 
(a) each other member of such individual’s Family;
 
(b) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family;
 
(c) any Person in which such individual or members of such individual’s Family
hold (individually or in the aggregate) a Material Interest; and
 
(d) any Person with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).
 
With respect to a specified Person other than an individual:
 
(a) any Affiliate of such specified Person;
 
(b) any Person that holds a Material Interest in such specified Person;
 
(c) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);
 
(d) any Person in which such specified Person holds a Material Interest;
 
(e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and
 
(f) any Related Person of any individual described in clause (b) or (c).
 
For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse and former spouses, (iii) any
other natural person who is related to the individual or the individual’s spouse
within the second degree, and (iv) any other natural person who resides with
such individual, and (b) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least fifty
percent (50%) of the outstanding voting power of a Person or equity securities
or other equity interests representing at least 50% of the outstanding equity
securities or equity interests in a Person.
 
8

--------------------------------------------------------------------------------


 
“Release” and “Releases” shall have the meaning assigned to that term under
CERCLA.
 
“Releasee” and “Releasees” shall have the meaning set forth in Section 5.01.
 
“Reports” shall have the meaning set forth in Section 3.14(g).
 
“Representative” means, as to any Person, such Person’s Affiliates and its and
their directors, officers, employees, agents, advisors (including without
limitation, financial advisors, counsel and accountants) and direct and indirect
controlling persons.
 
“Requirement of Law” shall mean, as to any Person, the certificate or articles
of incorporation and by-laws, partnership agreements, articles or certificate of
formation or organization, limited liability company or operating agreement, or
other organizational or governing documents of such Person, and any applicable
law, treaty, ordinance, order, judgment, rule, decree, regulation, or
determination of an arbitrator, court, or other Governmental Authority,
including, without limitation, rules, regulations, orders, and requirements for
permits, licenses, registrations, approvals, or authorizations, in each case as
such now exist or may be hereafter amended and are applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
 
“Returns” shall have the meaning set forth in Section 3.29.
 
 “Security Agreement” shall have the meaning set forth in Section 2.02(a)(ii)
 
“Seller Indemnified Party” shall have the meaning set forth in Section 6.03.
 
“Seller Representative” shall have the meaning set forth in Section 8.03(a).
 
“Sellers” shall have the meaning set forth in the Preamble.
 
“Stockholders” shall mean the Sellers and all of the other holders of capital
stock of the Company.
 
“Shares” shall have the meaning set forth in the Recitals.
 
“Straddle Period Taxes” shall have the meaning set forth in Section 6.02(b).
 
“Tangible Property” shall have the meaning set forth in Section 3.20(d).
 
“Tangible Property Leases” shall have the meaning set forth in Section 3.20(b).
 
“Tax” or “Taxes” shall mean any and all taxes (whether Federal, state, local or
foreign), including, without limitation, income, profits, franchise, gross
receipts, payroll, sales, employment, use, property, withholding, excise,
occupation, value added, ad valorem, transfer and other taxes, duties or
assessments of any nature whatsoever, together with any interest, penalties or
additions to tax imposed with respect thereto, imposed, assessed or collected by
or under the authority of any Governmental Authority or payable pursuant to any
tax-sharing agreement or any other contract relating to the sharing or payment
of any such tax.
 
9

--------------------------------------------------------------------------------


 
“Tax Audits” shall have the meaning set forth in Section 7.02(a).
 
“Tax Returns” shall mean any returns, (including any information returns),
reports, statements, notices, claims for refund, forms or other documents or
information (including any schedule or attachment thereto, and including any
amendment thereto) filed with or submitted to, or required to be filed with or
submitted to, any Governmental Authority in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of, or compliance with, any legal
requirement relating to any Tax.
 
“Tebo” shall have the meaning set forth in Section 2.04(b)(vi).
 
“Termination Event” shall have the meaning set forth in Section 2.02(d).
 
“Transaction Documents” shall mean this Agreement, the Employment Agreements,
the Note, the Security Agreement, and other documents related to the
transactions contemplated by this Agreement.
 
“Trade Secrets” means all know-how, trade secrets, confidential or proprietary
information, data, customer lists, software, technical information, data,
process technology, plans, drawings and blue prints and, including without
limitation, any other information entitled to protection under Requirements of
Law as a trade secret.
 
“WARN Act” shall have the meaning set forth in Section 3.15(j).
 
“Withholding Deficiency” shall have the meaning set forth in Section 2.05(c).
 
1.02           Interpretation.  The words “hereof,” “herein,” “hereby” and
“hereunder,” and words of like import, refer to this Agreement as a whole and
not to any particular Section hereof.  References herein to any Section or
Schedule refer to such Section of, or such Schedule to, this Agreement, unless
the context otherwise requires.  All pronouns and any variations thereof refer
to the masculine, feminine or neuter gender, singular or plural, as the context
may require.
 
II.       SALE AND TRANSFER OF SHARES; CLOSING.
 
2.01 Sale and Transfer of Shares.  Subject to the terms and conditions of this
Agreement, at the Closing, Sellers will cause the Stockholders to sell, convey,
assign, transfer and deliver to Buyer, and Buyer will purchase from each
Stockholder, the number of Shares set forth opposite such Stockholder’s name on
Schedule 2.01, which in the aggregate shall constitute One Hundred Percent
(100%) of the issued and outstanding capital stock of the Company, calculated on
a fully diluted basis, free and clear of all Liens.
 
2.02 Purchase Price.
 
10

--------------------------------------------------------------------------------


 
(a) The purchase price for the Shares (the “Purchase Price”) shall be payable as
follows:
 
(i) An aggregate of Four Million Dollars ($4,000,000), of which Five Hundred
Thousand Dollars ($500,000) has been deposited by Buyer into an escrow account
(the “Escrowed Funds” and together with the balance of the foregoing cash
payment, the “Closing Cash Consideration”), payable by Buyer to each Stockholder
in such amounts and in accordance with Schedule 2.02(b); plus
 
(ii) Two Million Dollars ($2,000,000) payable by delivery of one or more
promissory notes, in substantially the form attached hereto as Exhibit A (each,
a “Note,” and collectively, the “Notes”), to each of the Stockholders in the
amounts specified in Schedule 2.02(a), such Notes to be secured by Buyer’s
assets pursuant to the security agreement (the “ Security Agreement”),
substantially in the form attached hereto at Exhibit B.
 
(b) At the Closing, the Closing Cash Consideration shall be paid by Buyer to
each Stockholder or the Company, as applicable, by wire transfer of immediately
available funds to the accounts specified by the Stockholders or the Company in
Schedule 2.02(b).  The parties acknowledge and agree that, as set forth more
fully in Section 2.05 hereof, the Closing Cash Consideration otherwise payable
to certain of the Stockholders will be paid directly to the Company in repayment
of the Option Notes with any portion of the Closing Cash Consideration remaining
after payment in full of the applicable Option Note, less any required
withholdings, to be wired by the Company to the applicable Stockholder within
three (3) business days of the Closing Date.
 
(c) Net Working Capital Purchase Price Adjustment.  On the Closing Date, Seller
Representative shall deliver to Buyer a statement (the “Closing Date Net Working
Capital Statement”) prepared on a basis consistent with the Company's Interim
Balance Sheet (as hereinafter defined), setting forth the Net Working Capital of
Company as of the Closing Date (the “Closing Date Net Working Capital”),
including the amount of cash (net of checks paid but uncleared), if any, to be
delivered to the Company at Closing.  If the Closing Date Net Working Capital is
less than the Minimum Net Working Capital, then the Closing Cash Consideration
shall be decreased dollar-for-dollar by the amount, if any, by which the Closing
Date Net Working Capital is less than the Minimum Net Working Capital.
 
(d) Additional Purchase Price Adjustment.  In the event that subsequent to the
execution of the Employment Agreement but prior to the one (1) year anniversary
of the date hereof (the “Contingent Employment Term”), Daniel K. O’Neill
(“O’Neill”) either resigns as an employee of the Company (other than a
resignation pursuant to Section 2.04(a)(ii)) or is terminated for Cause (as such
term is defined in the Employment Agreement) (either, a “Termination Event”),
then the principal amount under the Note issued to O’Neill shall be reduced as
follows: (i) if any such Termination Event occurs on or prior to the six (6)
month anniversary of the Closing Date, the first installment under the Note
issued to O’Neill shall be deemed forfeited by O’Neill, and O’Neill shall have
no right to receive the first installment under the Note issued to O’Neill; or
(ii) if any such Termination Event occurs after the six (6) month anniversary of
the Closing Date (but during the Contingent Employment Term), then the first
installment under the Note issued to O’Neill shall be reduced to an amount equal
to the product determined by multiplying the amount of the first installment
otherwise payable to O’Neill under his Note (subject to any reductions pursuant
to Article VI hereof) by a fraction, the numerator of which is the number of
calendar days lapsed since the Closing Date and the date of the Termination
Event and the denominator of which is three hundred sixty-five (365).
 
11

--------------------------------------------------------------------------------


 
2.03 Closing.  The purchase and sale (the “Closing”) provided for in this
Agreement will take place at the offices of Buyer’s counsel, Nixon Peabody, LLP,
at The Gas Company Tower, 555 West Fifth Street, 46th Floor, Los Angeles,
California 90013, on the date hereof or at such other time or on such other date
or at such other place as may be mutually agreed by the parties.
 
2.04 Closing Deliveries.  At the Closing:
 
(a) Sellers will deliver to Buyer:
 
(i) certificates representing the Shares, duly and validly endorsed (or
accompanied by duly and validly executed stock powers) for transfer to Buyer;
 
(ii) the written resignations of each of the officers and directors of the
Company set forth on Schedule 2.04(a)(ii), effective as of the Closing Date;
 
(iii) (A) a certificate of good standing issued by the Secretary of State of
Delaware, and (B) a certificate of good standing issued by the Secretary of
State of each of the jurisdictions where the Company is qualified or licensed to
transact business as a foreign entity, as set forth on Schedule 2.04(a)(iii)(B);
 
(iv) written evidence reasonably satisfactory to Buyer that all fees,
commissions, and charges of any broker, finder or investment banker engaged by
the Company and any Seller in connection with the transactions contemplated by
this Agreement have been or at the Closing will be paid in full, and the Company
and Sellers have been released from any further obligations related thereto;
 
(v) the employment agreement (“Employment Agreement”), in substantially the form
set forth on Exhibit C between the Company and O’Neill, duly and validly
executed by O’Neill;
 
(vi) the consulting agreement (“Consulting Agreement”), in substantially the
form set forth on Exhibit D between the Company and TEBOGROUP, Inc., duly and
validly executed by the TEBOGROUP, Inc.
 
(vii) written evidence that all of the Known Liabilities have been resolved to
the satisfaction of Buyer in its sole and absolute discretion, provided,
however, that if, notwithstanding the best efforts of Sellers and the Company,
the Company and Sellers are unable to resolve any of the Known Liabilities prior
to the Closing, Sellers shall fully cooperate with Buyer in resolving such Known
Liabilities following the Closing Date, provided, however, that the Buyer shall
consult with the Seller Representative regarding the continuing defense and
settlement of each of the Known Liabilities, and that subsequent to the Closing,
the Known Liabilities may not be settled without the joint written approval of
the Buyer and the Seller’s Representative (provided, however, the consent of
Seller’s Representative shall not be unreasonably withheld);
 
12

--------------------------------------------------------------------------------


 
(viii) written consents of the parties set forth on Schedule 3.07, provided,
however, that Buyer may proceed with the Closing without receipt of such written
consents and without written waiver, the failure to provide such consents not
being considered a breach by the Company or Stockholders of this
Agreement.  After the Closing, Company and Stockholders will continue to use
reasonable best efforts to obtain any consents not delivered at Closing.
 
(ix) the Closing Date Net Working Capital Statement pursuant to Section 2.02(c);
 
(x) written evidence reasonably satisfactory to Buyer that any Related Party
Agreements have been terminated and that the Company and Sellers have been
released from any further obligations related thereto; and
 
(xi) all other previously undelivered documents required to be delivered by
Sellers or the Company to Buyer at or prior to the Closing in connection with
the consummation of the transactions completed by this Agreement.
 
(b) Buyer will deliver:
 
(i) to each Seller and the Company, as applicable, the Closing Cash
Consideration pursuant to Section 2.02(a)(i);
 
(ii) to each Seller, the Notes pursuant to Section 2.02(a)(ii), duly and validly
executed by the Buyer;
 
(iii) to Sellers, the Security Agreement pursuant to Section 2.02(a)(ii), duly
and validly executed by the buyer;
 
(iv) to O’Neill, the Employment Agreement pursuant to Section 2.04(a)(v), duly
and validly executed by the Company;
 
(v) to TEBOGROUP, Inc., the Consulting Agreement pursuant to Section
2.04(a)(vi), duly and validly executed by the Company; and
 
(vi) to Sellers and/or the Company, as applicable, all other previously
undelivered documents required to be delivered by Buyer to Sellers or the
Company at or prior to the Closing in connection with the consummation of the
transactions completed by this Agreement.
 
2.05 Option holders.  Immediately prior to the Closing Date, the Company had
options outstanding representing Two Hundred Eight Thousand (208,000) shares of
the Company’s Common Stock (each, an “Option” and collectively, the
“Options”).  On or before the Closing Date, each holder of an Option (each, an
“Option Holder” and collectively, the “Option Holders”), has exercised
his/her/its respective Option by delivering to the Company the exercise price
for such Options or delivering to the Company a promissory note in an amount
equal to the exercise price for the Common Stock subject to such Option (each,
an “Option Note”).  Each Option Holder whose Option was exercised by executing
and delivering an Option Note to the Company has authorized the repayment of
such Option Note by instructing the Buyer to deliver to the Company at the
Closing the Closing Cash Consideration otherwise payable to such Option Holder
pursuant to Section 2.01 hereof.  Upon receipt of such Closing Cash
Consideration, the Company shall retain from such Closing Cash Consideration an
amount equal to the principal amount of each Option Note in satisfaction of such
Option Note and remit any portion of the Closing Cash Consideration remaining
after payment of the Option Note to the respective Option Holder, less any
required withholdings.
 
13

--------------------------------------------------------------------------------


 
III.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS.
 
Except as set forth in the Disclosure Schedules to this Article III, the Company
and Sellers hereby represent and warrant, as of the Closing Date, severally and
not jointly, to Buyer as follows:
 
3.01 Due Organization; Subsidiaries; Etc.
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all necessary corporate
or other power and authority:  (i) to conduct its Business in the manner in
which it is currently being conducted and as proposed to be conducted; and
(ii) to own and use its assets.
 
(b) The Company is qualified or licensed to do business as a foreign entity, and
is in good standing under the laws of all jurisdictions where the nature of its
business requires such qualification.
 
(c) The Company has no subsidiaries.  The Company does not directly or
indirectly own and has not owned any securities or other interest of any other
Person.  The Company is not and has not been a general partner of any general
partnership, limited partnership or other Person or a participant in any joint
venture or other similar arrangement.
 
3.02 Capitalization.
 
(a) The authorized capital stock of the Company consists of (i) nine million
(9,000,000) shares of common stock, $0.00001 par value per share (“Common
Stock”), of which 2,774,670 shares are issued and outstanding and (ii) one
million (1,000,000) shares of preferred stock, $0.00001 par value per share
(“Preferred Stock”), none of which are issued and outstanding.  The Shares
comprise all of the issued and outstanding capital stock of the
Company.  Sellers are the record and beneficial owners and holders of all of the
Shares.
 
(b) Each Seller represents, severally and not jointly, that at the Closing such
Seller’s Shares shall be free and clear of all Liens other than transfer
restrictions under federal and state securities laws.  No Seller owns any
securities issued by, or other obligations of, the Company other than those
listed on Schedule 2.01 or contemplated by this Agreement or another Transaction
Document.  No legend or other reference to any purported Lien appears upon any
certificate representing capital stock or other equity securities of the Company
other than transfer restrictions under federal and state securities laws.
 
14

--------------------------------------------------------------------------------


 
(c) The Shares have been duly authorized and validly issued, are fully paid and
nonassessable, and were issued in compliance with all applicable federal and
state securities laws, and upon transfer to Buyer, shall be free of restrictions
on transfer other than restrictions imposed by applicable federal or state
securities laws or by any other Transaction Documents.  Except as set forth on
Schedule 3.02(c), there are no outstanding options, warrants, restricted stock
agreements, rights (including conversion, exchange or preemptive rights), or
agreements of any kind for the purchase or acquisition from the Company of any
of its capital stock or other securities, or proxy or stockholder agreements or
other agreements with respect to the voting of any of the Company’s capital
stock or other securities, and the Company is under no obligation, nor has it
granted any rights, to register any class of its capital stock or other
securities.
 
(d) On or before the Closing Date, all of the Company’s outstanding Options will
have been exercised or terminated.  As such, on the Closing Date there shall be
no outstanding Options to purchase any securities of the Company. 
 
3.03 Authorization; Good Title Conveyed.
 
(a) The Company and each Seller has all requisite power and authority to execute
and deliver this Agreement, and any other Transaction Document to which it is a
party, and to consummate the transactions contemplated hereby and thereby, and
has taken all necessary corporate or other action to authorize the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party.  This Agreement and the Transaction Documents have been
duly and validly executed and delivered by the Company and each Seller party
thereto and constitute the legal, valid and binding agreements of the Company
and such Seller, enforceable against the Company and such Seller in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, moratorium, insolvency, reorganization, fraudulent conveyance or
other Laws affecting the enforcement of creditors’ rights generally, by general
equitable principles, including, without limitation, those limiting the
availability of specific performance, injunctive relief and other equitable
remedies.
 
(b) The stock certificates and stock powers to be executed and delivered by
Sellers to Buyer at the Closing will be valid and binding obligations of
Sellers, enforceable in accordance with their respective terms, and will
effectively vest in Buyer good, valid and marketable title to all the Shares to
be transferred to Buyer pursuant to and as contemplated by this Agreement free
and clear of any and all Liens other than transfer restrictions under state and
federal securities laws.
 
3.04 Financial Statements.
 
(a) Schedule 3.04 contains the following financial statements of the Company
(collectively, the “Financial Statements”):
 
15

--------------------------------------------------------------------------------


 
(i) The audited balance sheet of the Company as of December 31, 2006, and the
related [audited] statements of operations, stockholders’ equity and cash flows
for the fiscal year then ended (together with accompanying notes thereto);
 
(ii) The audited balance sheet of the Company as of December 31, 2004 and 2005,
and the related [audited] statements of operations, stockholders’ equity and
cash flows for the fiscal years then ended (together with accompanying notes
thereto); and
 
(iii) The internally prepared balance sheet of the Company as of August 31, 2007
(the “Interim Balance Sheet”) and the related statements of operations,
stockholders’ equity and cash flows for the period from January 1, 2007 through
August 31, 2007.
 
(b) The Financial Statements are consistent with the books and records of the
Company, and fairly present in all material respects the financial condition,
assets and liabilities of the Company as of the dates and periods indicated
(subject to, in the case of interim financial statements, normal and customary
year-end adjustments), and were prepared in accordance with GAAP (except as
otherwise indicated therein or in the notes thereto).  The books and records of
the Company, all of which have been made available to Buyer, are complete and
correct and have been properly kept and maintained.
 
3.05 No Undisclosed Liabilities.  The Company does not have any obligation or
liability of any nature (whether known or unknown, matured or unmatured, fixed
or contingent) which is required by GAAP to be listed as a liability or reserved
for on its balance sheet in excess of Five Thousand Dollars ($5,000) other than
those set forth in the Financial Statements or those that will be taken into
account in the Closing Date Net Working Capital calculation.  All Indebtedness
owed to the Company by any Seller or any Related Person of any Seller will be
paid in full on or before the Closing Date.
 
3.06 Compliance with Law; Licenses.
 
(a) Except as set forth in Schedule 3.06(a):
 
(i) the Company is in compliance in with, and immediately following the
consummation of the transactions contemplated herein and in the Transaction
Documents, will be in compliance with, each Law applicable to it and/or to the
conduct or operation of its Business and its ownership and use of any of its
assets, except where failure to so comply would not be reasonably expected to
have a Material Adverse Effect;
 
(ii) to the Knowledge of the Company and Sellers, no event has occurred or
circumstance exists that (with or without notice or lapse of time) (A) would
reasonably be expected to constitute or result in a violation by the Company of,
or a failure on the part of the Company to comply with, any Law, or (B) would
reasonably be expected to give rise to any obligation on the part of the Company
to undertake, or to bear all or any portion of the cost of, any remedial action
of any nature in any such case; and
 
(iii) the Company has not received any written notice from any Governmental
Authority or any other Person regarding (A) any actual, alleged, possible, or
potential violation of, or failure to comply with, any Law, or (B) any actual,
alleged, possible, or potential obligation on the part of the Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.
 
16

--------------------------------------------------------------------------------


 
(b) Schedule 3.06(b) contains a complete and accurate list of each material
License that is held by the Company.  Each License listed in Schedule 3.06(b) is
valid and in full force and effect, and the Company has delivered true, correct
and complete copies of all such Licenses to Buyer.  Except as set forth in
Schedule 3.06(b):
 
(i) the Company is in compliance in all material respects with the terms and
requirements of the Licenses identified in Schedule 3.06(b);
 
(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time or both) (A) constitute or result directly or indirectly
in a violation of or a failure to comply with any term or requirement of any
License listed in Schedule 3.06(b), or (B) result, directly or indirectly, in
the revocation, withdrawal, suspension, cancellation or termination of, or any
material modification to, any License listed in Schedule 3.06(b); and
 
(iii) the Company has not received any written notice from any Governmental
Authority or any other Person regarding (A) any violation of, or failure to
comply with, any term or requirement of any License listed on Schedule 3.06(b),
or (B) any revocation, withdrawal, suspension, cancellation or termination of,
or material modification to, any License listed on Schedule 3.06(b).
 
The Licenses listed in Schedule 3.06(b) collectively constitute all of the
Licenses necessary to permit the Company to lawfully conduct and operate its
Business in the manner it currently conducts and operates such Business and to
permit the Company to own and use its assets in the manner in which it currently
owns and uses such assets.
 
3.07 No Conflicts.
 
(a) Except for the consents set forth on Schedule 3.07, no filing or
registration with, or permit, authorization, consent or approval of, or
notification to, any Governmental Authority or any third party is required by
any Seller or the Company in connection with the execution, delivery and
performance by the Company and Sellers of this Agreement or the consummation by
Sellers and the Company of the transactions contemplated hereby.
 
(b) The execution and delivery of this Agreement and the consummation by Sellers
and the Company of any of the transactions contemplated hereby or in the
Transaction Documents do not and will not directly or indirectly (with notice or
without notice or lapse of time or both):
 
(i) contravene, conflict with, or result in a violation of (A) any provision of
the Certificate of Incorporation or bylaws of the Company, or (B) any resolution
adopted by the board of directors or the stockholders of the Company;
 
17

--------------------------------------------------------------------------------


 
(ii) contravene, conflict with, or result in a violation or an event which with
notice or lapse of time or both would constitute a default under or give any
Governmental Authority or other Person the right to challenge any of the
transactions contemplated hereby or to exercise any remedy or obtain any relief
under, any Law or any Order to which the Company or any Seller, or any of the
assets owned or used by the Company, may be subject;
 
(iii) contravene, conflict with, or result in a violation or event which with
notice or lapse of time or both would constitute a default of any of the terms
or requirements of, or give any Governmental Authority or any other Person the
right to revoke, withdraw, suspend, cancel, terminate, or modify, any License
that is listed on Schedule 3.06(b);
 
(iv) contravene, conflict with, or result in a violation, breach or an event
which with notice or lapse of time or both would constitute a default of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any Material Contract; or
 
(v) result in the imposition or creation of any Lien (other than a Permitted
Lien) upon or with respect to any of the assets owned or used by the Company.
 
3.08 Contracts.
 
(a) Schedule 3.08(a) contains a complete and accurate list, and Sellers have
delivered or made available to Buyer true, correct and complete copies of the
following Contracts to which the Company is a party which will remain in effect
after the Closing (each, a “Material Contract”) (for the avoidance of doubt,
equipment or bank leases or loans and the agreements and documents evidencing
such which are to be paid off in full at Closing shall not be Material Contracts
hereunder):
 
(i) Each Contract relating to the use, performance, reproduction, distribution,
or other exploitation of sound recordings, musical compositions or works or the
manufacture, advertisements, distribution and lease of programs embodying any of
the foregoing (collectively, the “Music Contracts”);
 
(ii) each Contract that is executory in whole or in part and involves
the delivery of goods or materials by the Company, or the performance of
services by the Company, the remaining unpaid balance of which is in excess of
$5,000;
 
(iii) each Contract that is executory in whole or in part and involves
the delivery of goods or materials to the Company or the performance of services
for the Company, the remaining unpaid balance of which is in excess of $5,000;
 
(iv) each Contract that is executory in whole or in part and was not entered
into in the ordinary course of business and that involves future expenditures or
receipts by the Company in excess of $5,000;
 
(v) each lease, rental or occupancy agreement, license agreement, installment
and conditional sale agreement, and any other similar Contract, in each case,
affecting the ownership of, leasing of, title to, use of, or any leasehold or
other similar interest in, any real or personal property;
 
18

--------------------------------------------------------------------------------


 
(vi) except for standard “shrink wrapped, off the shelf,” commercially available
third-party software used by the Company, each licensing agreement or any other
Contract with respect to the ownership or use of any Intellectual Property,
including Contracts with current or former employees, consultants or contractors
regarding the appropriation or the non-disclosure of any Intellectual Property;
 
(vii) each collective bargaining agreement and any other Contract to or with any
labor union or other similar employee representative of a group of employees of
the Company;
 
(viii) each joint venture or partnership agreement and any other similar
Contract (however named) involving a sharing of profits or losses by the Company
with any other Person;
 
(ix) each Contract providing for payments to or by the Company based on a
percentage of sales, purchases or profits, other than payments for goods and
services;
 
(x) each note, bond, indenture and other instrument and agreement evidencing,
creating or otherwise relating to obligations for borrowed money and each
guarantee of obligations for borrowed money;
 
(xi) as of August 31, 2007, each purchase order exceeding $5,000 between the
Company and any Person which will not be fulfilled prior to the Closing;
 
(xii) each Contract that is executory in whole or in part and requires capital
expenditures in excess of $5,000 by the Company;
 
(xiii) all agreements containing covenants not to compete on the part of a
Seller or the Company or otherwise restricting the ability of the Company or any
Seller to engage in any aspect of the Business;
 
(xiv) each Contract with any current or former employee, consultant, director or
officer of the Company, or pursuant to which the Company has any liability to
any current or former employee, consultant, officer or director, other than
employee benefit plans and policies; and
 
(xv) each Contract between the Company and any of its Affiliates.
 
(b) Except as set forth in Schedule 3.08(b), each Material Contract is in full
force and effect and is enforceable against the Company and, to the Knowledge of
the Company and Sellers, the other party thereto in accordance with its terms
(subject to bankruptcy, insolvency and other proceedings at law or in equity
relating to the rights of creditors generally and by general equitable
principles, including, without limitation, those limiting the availability of
specific performance, injunctive relief and other equitable remedies and those
providing for equitable defenses).
 
19

--------------------------------------------------------------------------------


 
(c) The Company, and, to the Knowledge of the Company and Sellers, each other
party to a Material Contract, is in material compliance with the terms and
conditions of each Material Contract.  Except as set forth in Schedule 3.08(c),
neither the Company nor any Seller has received any written notice of, and has
no Knowledge of, any actual or alleged breach or violation of, or default under,
any Material Contract, and no event has occurred which, with the giving of
notice or the lapse of time or both, would constitute a breach or violation of,
or default under, any Material Contract on the part of the Company or, to the
Knowledge of the Company and Sellers, on the part of any other party
thereto.  Except as set forth on Schedule 3.08(c), the Company has made all
Artists Guild, Performance Rights Society, Music Rights Holder, union, public
performance and all other payments due under the Music Contracts.
 
(d) To the Knowledge of the Company and Sellers, there are no renegotiations of
or attempts to renegotiate any material amounts paid or payable to the Company
under current or completed Material Contracts with any Person.
 
(e) Except as set forth in Schedule 3.08(e), the Company has not been assessed
or asked to pay any liquidated damages or any other type of damages, fines or
penalties under any Material Contract since December 31, 2004.
 
3.09 Legal Proceedings; Orders.  Except for the Known Liabilities and those
matters set forth on Schedule 3.09, there are no Legal Proceedings (including,
without limitation, any Legal Proceeding by any Governmental Authority) pending
or, to the Knowledge of the Company and the Sellers, threatened against the
Company or the properties or assets of the Company.  Except for the Known
Liabilities, there are no Legal Proceedings (including, without limitation, any
Legal Proceeding by any Governmental Authority) pending or, to the Knowledge of
the Company and the Sellers, threatened against the Company or any Seller that
challenge the validity or propriety of any of the transactions contemplated by
this Agreement or any of the Transaction Documents or that challenge or question
the legal right of the Company to conduct the operations of the Business as
presently or previously conducted.  There are no other orders, decrees or
settlement agreements to which the Company is a party except for the Known
Liabilities.  Except for the Known Liabilities, there is no agreement
(non-compete or otherwise), commitment, judgment, injunction, order or decree to
which the Company or any Seller is a party or that otherwise would reasonably be
expected to be binding upon any Seller, the Company, its assets or the Business
which has or would reasonably be expected to have the effect of materially
prohibiting or impairing the use of any of its assets or the operation of the
Business by Buyer.  The Company and Sellers have not entered into any agreement
under which the operations of the Business are restricted from selling,
licensing or otherwise distributing any of its products to, or providing
services to, customers or potential customers or any class of customers, in any
geographic area, during any period of time or in any segment of the market.
 
3.10 Taxes.  Except as set forth on Schedule 3.10: (i) the Company has timely
and duly filed all Tax Returns required to have been filed by it; (ii) all such
Tax Returns are true, accurate and complete; (iii) Sellers have delivered or
made available to Buyer copies of, and Schedule 3.10 contains a complete and
accurate list of, all such Tax Returns relating to income or franchise taxes
filed since December 31, 2004; (iv) the Company has paid, or made provision in
 
20

--------------------------------------------------------------------------------


 
the Financial Statements for the payment of all Taxes that have or may
have become due pursuant to those Tax Returns or otherwise, or pursuant to any
assessment received by Sellers or the Company, except such Taxes, if any, as are
listed in Schedule 3.10 and are being contested in good faith by appropriate
proceedings; (v) the Company is currently not the beneficiary of any extension
of time within which to file any Tax Return; (vi) to the Knowledge of the
Company and the Sellers, no claim has been threatened by a Governmental
Authority in a jurisdiction where the Company does not file Tax Returns that
either the Company is or may be subject to taxation by that jurisdiction; (vii)
there are no Liens on any of the assets of the Company that arose in connection
with any failure (or alleged failure) to pay any Tax; (viii) no unpaid Tax
deficiency has been asserted or is pending against or with respect to the
Company by any Tax authority; (ix) the Company has collected or withheld all
amounts currently required to be collected or withheld by it for any Taxes, and
all such amounts have been paid to the appropriate Governmental Authority or set
aside in appropriate accounts for future payment when due; (x) the Company is in
compliance with, and its records contain all information and documents currently
necessary to comply with, all applicable information reporting and Tax
withholding requirements; (xi) the balance sheets contained in the Financial
Statements described in Section 3.04(a)(i) fully and properly reflect, as of the
dates thereof, the liabilities of the Company for all accrued Taxes; (xii) for
periods ending after the date of the most recent Financial Statements provided
to Buyer, the books and records of the Company fully and properly reflect its
liabilities for all accrued Taxes; (xiii) the Company has not granted and is not
subject to, any waiver of the period of limitations for the assessment of Tax
for any currently open taxable period; (xiv) the Company is not required to
include in income any amount for an adjustment pursuant to Section 481 of the
Code or the Regulations thereunder or any similar provision of Law; (xv) the
Company is not a party to any Tax allocation or sharing agreement; (xvi) the
Company (A) has not been a member of an affiliated group of corporations (within
the meaning of Section 1504(a) of the Code) filing a consolidated federal income
Tax Return and (B) has no any liability for the Taxes of any Person under
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee or successor, by contract or otherwise; (xvii) the
Company is not and has not been during the last five (5)-year period, a U.S.
real property holding corporation within the meaning of Section 897 of the Code,
and none of the Shares is a U.S. real property interest within the meaning of
Section 897(c)(1) of the Code; (xviii) the United States federal and state Tax
Returns of the Company have been audited by the relevant Governmental Authority
or are closed by applicable statute of limitations for all taxable years through
December, 31, 2006; (xix) the Company is not a party to any agreement, plan or
arrangement, whether written or unwritten, that could result in the payment of
any “excess parachute payments” within the meaning of Section 280G of the Code
(or any corresponding provision of state, local or foreign tax law) as a result
of the transactions contemplated by this Agreement; and (xx) the Company has not
constituted either a “distributing corporation” or a “controlled corporation” in
a distribution of stock qualifying for tax-free treatment under Section 355 of
the Code in the two years prior to the date of this Agreement or in a
distribution which could otherwise constitute part of a “plan” or “series of
related transactions” (within the meaning of Section 355(e) of the Code).
 
3.11 Absence of Certain Changes. Except as set forth in Schedule 3.11, since
August 31, 2007, the Company has conducted its Business only in the ordinary
course of business consistent with past practice, and there has not been any:
 
21

--------------------------------------------------------------------------------


 
(a) change in the Company’s authorized or issued capital stock or other equity
securities; grant of any stock option or restricted shares or right to purchase
shares of capital stock or other equity securities of the Company; issuance of
any security convertible into such capital stock or other equity security; grant
of any registration rights; purchase, redemption, retirement, or other
acquisition by the Company of any shares of any such capital stock or other
equity securities; or declaration or payment of any dividend or other
distribution or payment in respect of shares of capital stock or other equity
securities;
 
(b) Material Adverse Effect, and to the Knowledge of the Company and Sellers no
event, fact or circumstance has occurred that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect;
 
(c) revaluation by the Company or any Seller of any of the Company’s assets,
including without limitation, any write-offs, increases or decreases in any
reserves or any write-up or write-down of the value of inventory, property,
plant, equipment or any other property or any change in any assumptions
underlying, or facts relating to, or methods of calculating, any bad debt,
contingency or other reserves, except for normal depreciation in the ordinary
course of business and consistent with past practice;
 
(d) amendment to the Certificate of Incorporation or bylaws, or other
organizational document, of the Company;
 
(e) grant, payment or increase by the Company of any bonuses, salaries, or other
compensation to any stockholder, director, officer, employee or independent
contractor or entry into any engagement, employment, severance, change of
control or similar Contract with any director, officer, employee or independent
contractor other than any of the foregoing which is granted consistent with past
practice or to a Contract in existence prior to December 31, 2006;
 
(f) adoption of changes in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any current or former employees,
consultants or directors of the Company;
 
(g) material delay or failure to pay or perform any current liability (including
accounts payable) of the Company when due;
 
(h) termination, amendment, modification or waiver of, or any breach, violation
or default by any party that would reasonably be expected to have a Material
Adverse Effect under, any Material Contract outside the ordinary course of
business and consistent with past practice;
 
(i) change in the conduct of the Business, including, without limitation,
billing and collection practices, deferral of payment of liabilities, or any
other activity, which may result in any current asset or current liability being
reflected on the Company’s balance sheet in a manner either (A) inconsistent
with the Company’s past practices and or (B) not otherwise in the ordinary
course of business;
 
22

--------------------------------------------------------------------------------


 
(j) forgiveness, waiver or agreement to extend repayment of any Indebtedness or
other obligation owed by or to the Company;
 
(k) disposition or lapse of any rights to use any proprietary right of the
Company;
 
(l) entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transaction involving a total
remaining commitment by or to the Company of at least $10,000;
 
(m) sale (other than sales of inventory in the ordinary course of business
consistent with past practice), lease, or other disposition of any asset or
property of the Company (including, without limitation, any Intellectual
Property), other than in the ordinary course of business consistent with past
practice, or mortgage, pledge, or imposition of any Lien (other than a Permitted
Lien) on any asset or property of the Company;
 
(n) cancellation or waiver of any claims or rights that would reasonably be
expected to result in a Material Adverse Effect;
 
(o) any change (other than any required change) in the accounting methods
(including any change in depreciation or amortization policies or rates) by the
Company or any revaluation by the Company or any of its assets;
 
(p) material change in the federal, state or local Tax liability of the Company,
other than as a result of this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby; or
 
(q) agreement, whether oral or written, by the Company to do any of the
foregoing (other than negotiations with Buyer and its representatives regarding
the transactions contemplated by this Agreement).
 
3.12 Employee Benefit Plans.
 
(a) Schedule 3.12(a) contains a true and complete list and summary of all
employee benefit plans, programs, agreements, arrangements or payroll practices,
including, without limitation, any “employee benefit plans” within the meaning
of Section 3(3) of ERISA, any deferred compensation arrangements and bonus
compensation plans or policies, all retirement, pension, profit sharing, bonus,
severance pay, disability, health, vacation and sick leave benefits plans,
stock-based incentive plans, employment or severance agreements, in any case,
maintained or sponsored by or entered into by the Company or under which the
Company may have any current or future liability (collectively, “Benefit
Plans”).  With respect to any Benefit Plan, (i) no actions, suits or claims
(other than routine claims for benefits in the ordinary course) are pending or,
to the Knowledge of the Company and the Sellers, threatened, (ii) to the
Knowledge of the Company and the Sellers, no facts or circumstances exist that
would reasonably be expected to give rise to any such actions, suits or claims,
(iii) no administrative investigation, audit or other administrative proceeding
by the Department of Labor, the Pension Benefit Guaranty Corporation, the
Internal Revenue Service or other Governmental Authorities are pending or, to
the Knowledge of the Company and the Sellers, threatened, and (iv) all
contributions and premiums required by law or by the terms of any Benefit Plan
or any agreement relating thereto have been timely made.  Each of the Benefit
Plans has been maintained, in all material respects, in accordance with its
terms and all provisions of all applicable laws and regulations, and each
Benefit Plan which is intended to be qualified within the meaning of Code
section 401(a) is so qualified and is entitled to rely on an opinion letter
issued by the Internal Revenue Service as to its qualification, and nothing has
occurred, whether by action or failure to act, that would reasonably be expected
to cause the loss of such qualification.
 
23

--------------------------------------------------------------------------------


 
(b) With respect to each of the Benefit Plans, the Company has made available to
Buyer true and complete copies of each of the following documents, as applicable
and to the extent each exists:
 
(i) a copy of the plan document (including all amendments thereto) for each
written Benefit Plan or a written description of any Benefit Plan that is not
otherwise in writing;
 
(ii) a copy of the summary plan descriptions (including all summaries of
material modifications to date) and other material communications to employees
 
(iii) a copy of the most recent financial statement, actuarial report and annual
Form 5500 (including all accompanying schedules and attachments);
 
(iv) if the Benefit Plan is funded through a trust or any other funding vehicle,
a copy of the trust or other funding agreement (including all amendments
thereto) and the latest financial statements thereof, if any;
 
(v) all contracts relating to the Benefit Plans with respect to which the
Company may have any liability, including insurance contracts, investment
management agreements, subscription and participation agreements and record
keeping agreements; and
 
(vi) the most recent opinion letter received from the Internal Revenue Service
with respect to each Benefit Plan that is intended to be qualified under Section
401(a) of the Code.
 
(c) Neither the Company nor any current or former ERISA Affiliate has ever
maintained, sponsored or contributed to any Benefit Plan which is subject to
Title IV of ERISA or Section 412 of the Code, and no event or fact exists which
could give rise to any liability to the Company or any ERISA Affiliate under
Title IV of ERISA or Section 412 of the Code.
 
(d) Neither the Company nor any ERISA Affiliate maintains retiree life or
retiree health insurance plans that provide for continuing benefits or coverage
for any participant or any beneficiary of a participant except as may be
required under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) or at the sole expense of the participant or any participant's
beneficiary.  Each of the Company and any ERISA Affiliate that maintains a
“group health plan” within the meaning of Section 5000(b)(1) of the Code has
complied in all material respects with the notice and continuation requirements
of Section 4980B of the Code, COBRA, Part 6 of Subtitle I of ERISA and the
regulations thereunder.
 
24

--------------------------------------------------------------------------------


 
(e) Except as set forth on Schedule 3.12(e), no Benefit Plan exists that, as a
result of the transaction contemplated by this Agreement (either alone or in
connection with another event), could result in the payment to any current or
former employee or director of the Company of any money or other property or
could result in the acceleration or provision of any other rights or benefits to
any current or former employee or director of the Company.  No amounts payable
under any Benefit Plan could fail to be deductible for federal income tax
purposes by virtue of Code Section 280G.
 
(f) The Company has at all times properly classified all individuals providing
services to the Company as employees or independent contractors, as applicable.
 
3.13 Intellectual Property.
 
(a) Schedule 3.13(a) contains a complete and accurate list and summary
description, including any royalties and other consideration paid or received by
the Company, and the Company has delivered or made available to Buyer accurate
and complete copies, of all contracts or agreements relating to the Intellectual
Property or the Intellectual Property Rights, except for any license implied by
the sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than Five Hundred Dollars ($500) under
which the Company is the licensee. There are no outstanding and, to the
Company’s Knowledge of Sellers and the Company, no threatened disputes or
disagreements with respect to any such contract or agreement.
 
(b) The Intellectual Property and Intellectual Property Rights include all those
necessary or reasonably appropriate for the operation of the Company’s Business
as it is currently conducted or anticipated to be conducted by the parties.  The
Company is the owner or valid licensee of all right, title and interest in and
to each of the Intellectual Property and Intellectual Property Rights, free and
clear of all Liens, and has the right to use without payment to any Person all
of the Intellectual Property and Intellectual Property Rights, other than in
respect of licenses listed on Schedule 3.13(b) without payment to any third
party (including, without limitation, any Performance Rights Society, Artists
Guild, or other Music Rights Holder).  Except for the Known Liabilities, no
Intellectual Property or Intellectual Property Rights have been or are now
involved in any dispute, opposition, invalidation, arbitration, cancellation or
Legal Proceeding and, to the Company’s Knowledge of Sellers and the Company, no
such action is threatened with respect to any Intellectual Property or
Intellectual Property Rights of the Company.  None of the Intellectual Property
or Intellectual Property Rights of the Company is infringed or, to the Company’s
Knowledge of Seller and the Company, has been challenged, interfered with or
threatened in any way.
 
(c) All former and current independent contractors, employees, directors and
officers of the Company have executed valid and binding contracts with the
Company that assign to the Company all rights to any inventions, improvements,
discoveries, works of authorship or information or Intellectual Property or
Intellectual Property Rights created or discovered by such independent
contractors, employees, directors and officers of the Company in the course of
engagement or employment or otherwise relating to or used in the Business of the
Company.  No such independent contractor, employee, officer or director of the
Company has entered into any contract, obligation, promise, commitment,
undertaking or understanding (whether oral, written, express or implied) that
restricts or limits in any way the scope or type of work in which such
independent contractor, employee, officer, or director may be engaged or
requires such independent contractor, employee, officer, or director to
transfer, assign, or disclose information concerning his or her work to any
party other than the Company.
 
25

--------------------------------------------------------------------------------


 
(d) Schedule 3.13(d) contains a complete and accurate list and summary
description of all Patents (including identifying numbers and dates of filing
and issuance) owned or used by the Company in the Business (the “Company
Patents”).  All of the issued Company Patents are currently in compliance with
formal legal requirements (including payment of filing, examination and
maintenance fees and proofs of working or use), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
one hundred eighty (180) days after the Closing Date.  Except as set forth on
Schedule 3.13(d), no Company Patent has been or is now involved in any
interference, reissue, reexamination, opposition or Legal Proceeding.  No
Company Patent is infringed or, to the Company’s Knowledge of Sellers and the
Company, has been challenged or threatened in any way and none of the products
manufactured or sold, services provided nor any process or know-how used, by the
Company infringes or is alleged to infringe any patent or other proprietary
right of any other Person.
 
(e) Schedule 3.13(e) contains a complete and accurate list and summary
description of all Marks (including, without limitation, identifying
registration numbers, registration dates, application numbers, and filing dates)
owned or used by the Company in the Business (the “Company Marks”).  All of the
Company Marks that have been registered with the United States Patent and
Trademark Office or any other Governmental Authority, are currently in material
compliance with all formal Requirements of Law (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications), are valid and enforceable and are not subject to any maintenance
fees or Taxes or actions falling due within one hundred eighty (180) days after
the Closing Date.  No Company Mark has been or is now involved in any
opposition, invalidation, cancellation or Legal Proceeding and, to the Company’s
Knowledge, no such action is threatened with respect to any of the Company
Marks. No Company Mark is infringed or, to the Company’s Knowledge of Sellers
and the Company, has been challenged or threatened in any way. None of the
Company Marks infringe or is alleged to infringe any trade name, trademark or
service mark of any other Person.
 
(f) Schedule 3.13(f) contains a complete and accurate list and summary
description of all Copyrights owned or used in the Business (the “Company
Copyrights”).  All of the registered Company Copyrights are currently in
compliance with formal Requirements of Law, are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within one
hundred eighty (180) days after the date of Closing.  No Company Copyright has
been or is now involved in any Legal Proceeding.  No Company Copyright is
infringed or, to the Seller’s Knowledge, has been challenged or threatened in
any way.  None of the subject matter of any of the Company Copyrights infringes
or is alleged to infringe any copyright of any Person or is a derivative work
based upon the work of any other Person.
 
26

--------------------------------------------------------------------------------


 
(g) Schedule 3.13(g) contains a complete and accurate list of all Publicity
Rights.
 
(h) Schedule 3.13(h) contains a brief description of (1) any Trade Secret owned
or used in the Business (the “Company Trade Secrets”), (2) any policies,
procedures for recording Company Trade Secrets or intellectual property
development, and (3) any Company Trade Secret that has been deposited into
escrow for the benefit of another party, and if so, a description of the
deposit.  With respect to each Company Trade Secret, the documentation relating
to such Company Trade Secret is current, accurate and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual.  The Company has taken
all reasonable precautions to protect the secrecy, confidentiality and value of
all the Company Trade Secrets (including the enforcement by the Company of a
policy requiring each employee or contractor to execute proprietary information
and confidentiality agreements substantially in the Company’s standard form, and
all current and former employees and contractors of the Company have executed
such an agreement).  The Company has good title to and an absolute right to use
the Company Trade Secrets.  The Company Trade Secrets are not part of the public
knowledge or literature and, to the Company’s Knowledge of Sellers and the
Company, have not been used, divulged or appropriated either for the benefit of
any Person (other than the Company) or to the detriment of the Company.  No
Company Trade Secret has been or is now involved in any Legal Proceeding.  No
Company Trade Secret is subject to any adverse claim or has been challenged or
threatened in any way or infringes any intellectual property right of any other
Person.
 
(i) Schedule 3.13(i) contains a complete and accurate list and summary
description of all Net Properties owned or used in the Business (the “Company
Net Properties”).  All Company Net Properties have been registered in the name
of the Company and are in material compliance with all formal Requirements of
Law.  No Company Net Properties have been or are now involved in any dispute,
opposition, invalidation, arbitration, cancellation or Legal Proceeding and, to
Company’s Knowledge of Sellers and the Company, no such action is threatened
with respect to any Company Net Property.  None of the Company Net Properties is
infringed or, to the Company’s Knowledge of Seller and the Company, have been
challenged, interfered with or threatened in any way. None of the Company Net
Properties infringe, interferes with or is alleged to interfere with or infringe
the trademark, copyright, domain name or other intellectual property of any
other Person.
 
(j) The Company has designed, engineered, installed, and operated the Company’s
Host Systems and instituted and enforced such policies and procedures with
respect to the Company’s Host Systems, so that they are secure and to prevent
unauthorized use or access.  To the Company’s Knowledge of Sellers and the
Company, the Company’s Host Systems have not been compromised through
unauthorized use or access. The Company has delivered to Buyer true, complete
and current copies of any privacy policies that the Company has established for
its Business or customers.  The Company is in material compliance with its
privacy policies, as well as any other privacy requirements imposed on the
Company or its Business by Governmental Authorities or Requirements of Law.
 
27

--------------------------------------------------------------------------------


 
(k) The Company has used commercially reasonable methods to ensure that the
Company’s Host Systems do not contain any malicious or surreptitious code or
device, such as a virus, worm, time or logic bomb, disabling device, Trojan
horse or other malicious or surreptitious code.
 
(l) The Company has not used any third party software or work that is subject to
an open source license (including the GNU Public License) or any “copyleft”,
“freeware” or similar license, the terms of which impose any restrictions on the
Company’s use of any computer software owned or used by the Seller in the
Business, or which in any way limit the Company’s ownership of and freedom to
act regarding any Intellectual Property or Intellectual Property Right
associated with such software or work that the Company has developed using or
incorporating such third-party software or work.
 
(m) The Company (a) complies with all applicable privacy laws and regulations
regarding the collection, retention, use and disclosure of personal information,
and (b) takes all appropriate and industry standard measures to protect and
maintain the confidential nature of the personal information provided to the
Company by individuals.  The Company has adequate technological and procedural
measures in place to protect personal information collected from individuals
against loss, theft and unauthorized access or disclosure.  The Company does not
collect information from or target children under the age of thirteen.  The
Company does not sell, rent or otherwise make available to third parties any
personal information submitted by individuals.  Other than as constrained by
applicable laws and regulations, the Company is not restricted in its use and/or
distribution of personal information collected by the Company.
 
3.14 Environmental Matters.  Except as set forth on Schedule 3.14:
 
(a) The Company and each Leased Property is now and at all times during the past
five (5) years has been in material compliance with all applicable Environmental
Laws.  None of the Sellers or the Company has received any written or oral
communication, whether from a Governmental Authority alleging that the Company
is not in compliance or otherwise relating to any potential liability or
violation under such Environmental Laws.
 
(b) The Company has obtained all permits required under Environmental Laws that
are required in connection with the conduct of the Business, all of which are
sufficient in scope for the conduct of the Business as currently conducted, and
are valid, subsisting and in full force and effect.  The Company is in material
compliance with all terms and conditions of such environmental permits, and no
action, suit or other proceeding which would reasonably be expected to result in
the revocation or suspension or limitation of any such environmental permits is
pending or threatened, and the Company has not engaged in any conduct which
would reasonably be expected to cause the revocation or suspension or limitation
of any such environmental permits.
 
(c) There are no Environmental Claims pending or to the Knowledge of the Company
and the Sellers threatened against the Company or, to the Knowledge of Sellers
and the Company, against any Person whose liability for any Environmental Claim
the Company has or may have retained either contractually or by operation of
Law, under or relating to Environmental Laws, including, without limitation,
those that involve or relate to Environmental Conditions, Environmental
Noncompliance or Releases, of any Hazardous Substances on or from any real
property constituting the Owned Real Properties, the Leased Real Property or any
other real property or facility formerly owned, leased or used by the Company.
 
28

--------------------------------------------------------------------------------


 
(d) To the Knowledge of the Company and Sellers, there are no past or present
Environmental Conditions or Releases of any Hazardous Substances which are
reasonably likely to form the basis of any Environmental Claim against the
Company, or to the Knowledge of the Company and Sellers, against any Person
whose liability for any Environmental Claim the Company has or may have retained
or assumed either contractually or by operation of law.
 
(e) The Company has not, and to the Knowledge of the Company and Sellers, no
other Person has placed, stored, deposited, discharged, buried, dumped or
disposed of Hazardous Substances in a manner that caused or is reasonably likely
to have caused contamination requiring remediation pursuant to Environmental Law
or damage to the environment or otherwise placed, stored, deposited, discharged,
buried, dumped or disposed of any other wastes in violation of applicable
Environmental Laws on any property currently or formerly owned, operated or
leased by the Company, except for inventories of such substances to be used, and
wastes generated therefrom, in the ordinary course of business of the Company
(which inventories and wastes, if any, were and are stored or disposed of in
compliance with all applicable Environmental Laws).
 
(f) The Company has not assumed, contractually or, to the Knowledge of the
Company and Sellers, by operation of law, any liabilities or obligations under
any Environmental Laws.
 
(g) The Company has delivered or otherwise made available for inspection to
Buyer, true, complete and correct copies and results of any reports, studies,
analyses, tests or monitoring (“Reports”) possessed or initiated by the Company
pertaining to Hazardous Substances in, on, beneath or adjacent to any property
currently or formerly owned, operated or leased by the Company, or regarding the
Company's compliance with applicable Environmental Laws.  A list of all such
Reports can be found in Schedule 3.14(g).
 
(h) To the Knowledge of the Company and the Sellers, all properties owned,
operated or leased by the Company do not contain any: underground storage tanks;
asbestos; polychlorinated biphenyls; underground injection wells; radioactive
materials; or septic tanks or waste disposal pits in which process wastewater or
any Hazardous Substances may have been discharged or disposed.
 
3.15 Labor Matters.  Except as set forth in Schedule 3.15:
 
(a) Schedule 3.15 sets forth the following information for all employees of the
Company immediately prior to the Closing:  name, identifying code, job title,
rate of pay, and date of hire, together with a description of each License, if
any, held by each such Person that is material to the Business, as
applicable.  To the extent any employee is on a leave of absence, Schedule 3.15
indicates the nature of such leave of absence and such employee’s anticipated
date of return to active employment.  To the Knowledge of the Company, none of
the employees listed on Schedule 3.15 has any plans or intends to terminate his
or their employment or engagement, except as may be required pursuant to this
Agreement or any of the Transaction Documents.  Upon termination of the
employment of any employee of the Company, none of the Company or the Buyer will
by reason of any action taken or not taken prior to the Closing be liable to any
of such employees for severance pay or any other payments, except as may be
required pursuant to this Agreement or the Transaction Documents;
 
29

--------------------------------------------------------------------------------


 
(b) The Company is conducting and has for the past five (5) years conducted its
Business in compliance in all material respects with all applicable Laws
relating to employment or labor, including, without limitation, those Laws
relating to wages, hours, collective bargaining, unemployment insurance,
workers’ compensation, equal employment opportunity, OSHA Laws and the payment
and withholding of Taxes.  Schedule 3.15 sets forth all expenses, obligations
and liabilities relating to any claims by employees and former employees
(including dependents and spouses) of the Company against the Company made since
December 31, 2004, and the extent of any specific accrual on or reserve
therefore set forth on the Financial Statements, for (i) costs, expenses and
other liabilities under any workers compensation laws, requirements or programs
and (ii) any other medical costs and expenses, other than under benefit plans
provided by the Company.  Except as set forth on Schedule 3.15, in the past 12
months, to the Knowledge of the Company and Sellers, no event has occurred and
no claim or injury exists, which would reasonably be expected to give rise to a
material claim by employees or former employees (including the dependents and
spouses thereof) of the Company under any workers compensation laws,
requirements or programs or for any other material medical costs and expenses.
 
(c) There is no labor strike, slowdown, work stoppage or lockout in effect, or,
to the Knowledge of the Company and the Seller, threatened against the Company,
and the Company has not experienced any such labor controversy within the past
three (3) years.  There is no union representation or organizing effort pending
or threatened against the Company.
 
(d) There is no charge or complaint pending against the Company before the Equal
Employment Opportunity Commission, the Office of Federal Contract Compliance
Programs or any similar state, local or foreign agency responsible for the
prevention of unlawful employment practices.
 
(e) The Company is not a party to, or otherwise bound by, any consent decree
with, or citation by, any Governmental Authority relating to employees or
employment practices.
 
(f) Except as set forth in Schedule 3.15(f), the Company has paid in full all
wages, salaries, commissions, bonuses and other direct compensation for all
services performed by its employees and independent contractors, other than
amounts that have not yet become payable in accordance with the Company’s
customary practices.
 
(g) Except as set forth in Schedule 3.15(g), no union or other collective
bargaining unit has been certified as representing any of the employees of the
Company, nor has the Company agreed to recognize any union or other collective
bargaining unit.
 
30

--------------------------------------------------------------------------------


 
(h) The Company has complied with the applicable provision of the Immigrations
Reform and Control Act of 1986, Pub. L. 99-603, which makes it unlawful to hire,
recruit or refer for a fee for employment, unauthorized aliens in the United
States, and which requires employees to verify an employee’s identity and right
to work in the United States through completion of Immigration and
Naturalization Service Form I-9.  The Company has undertaken reasonable
precautions as required by Law to ensure that its employees and independent
contractors have complied will all applicable immigration laws.
 
(i) Subject to Buyer’s compliance with Section 5.10, the Company is in material
compliance with its obligations pursuant to the Worker, Adjustment and
Retraining Notification Act of 1988 (“WARN Act”), and in compliance with all
other notification and bargaining obligations arising under any collective
bargaining agreement, statute or otherwise.  The Company has not received
written notice of, and has no reason to believe that it may receive such notice,
the intent of any federal, state, local or foreign agency responsible for the
enforcement of employment laws to conduct an investigation of or relating to the
Company with respect to the employment of its employees and no such
investigation is in progress.
 
3.16 Brokers and Finders.  Except as set forth in Schedule 3.16, no broker,
finder, agent or similar intermediary has acted on behalf of the Company or and
Seller in connection with this Agreement or any of the transactions contemplated
hereby, and there are no brokerage commissions, finders’ fees or similar fees or
commissions payable in connection therewith based on any Contract with Sellers
or the Company or any action taken by Sellers or the Company.
 
3.17 Condition and Sufficiency of Assets. The buildings, plants and equipment of
the Company (including Leased Real Property) are in all respects in normal
usable condition and repair, normal wear and tear excepted, and are suitable and
adequate for the uses to which they are currently being put.  The buildings,
plants and equipment of the Company are sufficient for the continued conduct of
the Company’s Business after the Closing in substantially the same manner as
conducted prior to the Closing.
 
3.18 Books and Records.  The books of account, minute books, stock record books
and other records of the Company are true, correct and complete and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.  The minute books of the
Company contain true, correct and complete records of all meetings of, and
corporate action taken by, the stockholders of the Company and the Company Board
of Directors, and no meeting of any of the stockholders or the Company Board of
Directors has been held for which minutes have not been prepared and are not
contained in such minute books.  True, correct and complete copies of all minute
books and all stock record books of the Company have heretofore been delivered
to Buyer.
 
3.19 Real Properties.  The Company does not own any real property (“Owned Real
Property”) and has no option, right or other agreement to acquire any interests
in any real property.  Schedule 3.19 contains a complete and correct list of all
real property leases, warehouse leases, subleases, licenses and occupancy
agreements pursuant to which the Company
 
31

--------------------------------------------------------------------------------


 
is a lessor, lessee, sublessor, sublessee, licensor or licensee of real
property, setting forth the address, landlord and tenant for each (the “Leased
Real Property”).  The Company has delivered to Buyer correct and complete copies
of each of the agreements set forth in Schedule 3.19, including all amendments
thereto and all nondisturbance agreements in connection therewith.  Each lease,
sublease, license or other agreement set forth in Schedule 3.19 (the “Leases”)
is legal, valid, binding, enforceable in accordance with its terms (subject to
bankruptcy, insolvency and other proceedings at law or in equity relating to the
rights of creditors generally) and in full force and effect.  No party is in
default, violation or breach in any material respect under any of the same, and
to the Knowledge of Sellers and the Company, no event has occurred and is
continuing thereunder that constitutes or, with notice or the passage of time or
both, would constitute a default, violation or breach in any material respect
thereunder.  All lessors under the Leases have consented to the consummation of
the transactions contemplated hereby, to the extent that the applicable Lease
requires such consent, without requiring any modification of any of the rights
or obligations of the tenant under such Leases.  The Company has good and valid
title to the leasehold estate under each lease, sublease, license or other
agreement set forth in Schedule 3.19, free and clear of all Liens (other than
Permitted Liens).  The Company or Sellers enjoys peaceful and undisturbed
possession under the same.  
 
3.20 Tangible Property.
 
(a) Schedule 3.20(a) contains the Company’s depreciation ledger of all material
machinery, equipment, fixtures, motor vehicles and other tangible personal
property owned by the Company (collectively, the “Owned Tangible
Property”).  Except as set forth in Schedule 3.20(a), the Company has good title
to all Owned Tangible Property free and clear of all Liens (other than Permitted
Liens).
 
(b) Schedule 3.20(b) contains a list of (i) all material machinery, equipment,
fixtures and other tangible personal property owned by a third party subject to
any capital lease or rental agreement to which the Company is a party
(collectively, the “Leased Tangible Property”) and (ii) the leases of the Leased
Tangible Property (the “Tangible Property Leases”).  Each of the Tangible
Property Leases is in full force and effect and constitutes a valid and binding
obligation of the Company and, to the Knowledge of Sellers and the Company, the
other party thereto, enforceable in accordance with its terms (subject to
bankruptcy, insolvency and other proceedings at law or in equity relating to the
rights of creditors generally).
 
(c) The Company has not received notice of, and no event has occurred and the
Company and Sellers have no Knowledge of any facts or circumstances which (with
the giving of notice or lapse of time or both) would constitute, a violation or
breach of, or default under (beyond any applicable grace or cure period), any of
the Tangible Property Leases on the part of the Company or, to the Knowledge of
Sellers and the Company, on the part of any other party thereto.
 
(d) All Owned Tangible Property and all Leased Tangible Property (collectively,
the “Tangible Property”) is in normal and usable working condition, normal wear
and tear excepted, and is suitable for the purposes for which it is used or is
being replaced with suitable and appropriate tangible personal property in
normal and usable working condition.
 
32

--------------------------------------------------------------------------------


 
3.21 Employees.  Schedule 3.15 set forth a true, correct and complete list of
the names and current salaries of all of the employees of the Company.  No
director or officer, or to the Knowledge of the Company and Sellers, no employee
or independent contractor of the Company is a party to, or is otherwise bound
by, any agreement or arrangement, including any confidentiality, noncompetition,
or proprietary rights agreement, between such employee, independent contractor,
officer or director and any other Person (“Proprietary Rights Agreement”), that
in any way adversely affects (a) the performance of his or her duties as an
employee, independent contractor, officer or director of the Company or (b) the
ability of the Company to conduct its Business, including any Proprietary Rights
Agreement with any Seller.  Except as set forth in Schedule 3.21 no Seller, and
to the Knowledge of Sellers and the Company, no director, officer or other key
employee or independent contractor of the Company currently intends to terminate
his or her employment or relationship with the Company.  Except as set forth in
Schedule 3.21, the Company is not party to any employment agreement.
 
3.22 Insurance.  There is in full force and effect one or more policies of
insurance insuring the Company, the Owned Real Properties and the Leased Real
Properties and the Business against such losses and risks and in such amounts as
are usual and customary in the Business in relation to similarly sized companies
engaging in the Business in the Company’s geographic location.  Schedule 3.22
contains a complete list of all of the Company’s policies of insurance in effect
as of the date hereof.  All of such policies are in full force and effect and
there is no default (beyond any applicable grace or cure period) with respect to
any provision contained in any such policy, nor has there been any failure to
give any notice or present any material claim under any liability policy in a
timely fashion or in the manner or detail required by such liability
policy.  The Company maintains, and for the last five (5) years, has maintained,
workers compensation insurance, and, except as set forth in Schedule 3.22, such
workers compensation has been sufficient for the conduct of the Company’s
Business.  The Company has delivered or made available copies of all such
policies to Buyer.  Except as set forth in Schedule 3.22, there are no
outstanding unpaid premiums or claims, and no retroactive or retrospective
premium adjustments with respect to such policies, and no notice of cancellation
or nonrenewal or refusal of coverage has been received by the Company or any
Seller with respect to, any such policy.
 
3.23 Banking Relationships.  Schedule 3.23 sets forth the names, account numbers
and locations of all banks, trust companies, savings and loan associations and
other financial institutions at which the Company has a banking relationship.
 
3.24 Insolvency Proceedings.  Neither the Company, any of the Shares nor any of
the Company’s assets is the subject of any pending, rendered or, to the
Knowledge of the Company, threatened insolvency proceedings of any
character.  The Company has not made an assignment for the benefit of creditors
or taken any action with a view to or that would constitute a valid basis for
the institution of any such insolvency proceedings.  
 
3.25 Territorial Restrictions.  The Company is not restricted by any written
agreement or understanding with any other Person from carrying on the Business
anywhere in the world, except for such restrictions of Governmental Authorities
as are generally applicable to the industry in which the Company currently
operates.
 
33

--------------------------------------------------------------------------------


 
3.26 Customers.  Schedule  3.26 sets forth the names and addresses of the ten
(10) largest (based upon revenues) customers, contractors and other Persons from
whom the Company derived revenues for the twelve (12) month periods ended
December 31, 2006 and December 31, 2005, and the amount for which each such
customer, contractor or other Person was invoiced during such periods.  The
Company has not received any written notice that any such customer, contractor
or other Person set forth in Schedule 3.27 has ceased, or will cease, to
purchase or use products or services of the Company, or has substantially
reduced, or will substantially reduce, the purchase or use of the products or
services of the Company on or after the Closing Date.  The Company is current
and in substantial compliance with respect to all of its obligations to all of
its customers, contractors and each other Person from whom it derives revenues.
 
3.27 Suppliers.  Schedule 3.27 sets forth the name and address of each supplier,
vendor or other provider of services to the Company from which the Company
ordered raw materials, supplies and other goods and services in the aggregate
amount of $15,000 or more in each of the twelve (12) month periods ended
December 31, 2006 and 2005.  Neither the Company nor any Seller has received any
written notice that any such supplier, vendor or other provider of services has
ceased, or will cease, to supply such raw materials, supplies or other goods or
services to the Company on or after the Closing Date, or has substantially
reduced, or will substantially reduce, the supply of such items or services to
the Company on or after the Closing Date.  The Company is current and in
substantial compliance with respect to all of its obligations to its suppliers,
vendors and other providers of services.
 
3.28 Distributors.  No distributor, contractor, broker, dealer, agent or
representative, other than employees of the Company, has an oral or written
agreement or understanding to sell or otherwise provide products or services of
the Company.
 
3.29 Accounts Receivable.  A complete and correct list of all accounts
receivable of the Company as of August 31, 2007 (“Accounts Receivable”) has been
delivered to Buyer and sets forth the aging of such Accounts Receivable, a
complete and correct copy of which is attached hereto as Schedule 3.29.  The
Accounts Receivable and all accounts receivable since December 31, 2006
represent bona fide sales actually made or services actually performed on or
prior to such date in the ordinary course of business of the Company and
consistent with past practices.  Except as set forth in Schedule 3.29, to the
Knowledge of the Company and the Sellers, there is no contest, claim or right of
set-off contained in any oral or written agreement with any account debtor
relating to the amount or validity of any Account Receivable, or any other
account receivable created after December 31, 2006, other than returns, refunds
or similar concessions granted in the ordinary course of business consistent
with past practice (“Returns”), none of which, individually or in the aggregate,
are material.  The Accounts Receivable and all accounts receivable since
December 31, 2006 are valid and, to the Knowledge of Sellers and the Company,
collectible at the recorded amounts thereof in the ordinary course of business
of the Company, subject to Returns and reserves made in the ordinary course of
business of the Company, none of which, individually or in the aggregate, are
material.
 
3.30 Inventory.  All Inventory reflected on the Financial Statements is of good,
usable and merchantable quality.  Inventory maintained by the Company as of the
Closing Date is or shall be (a) adequate for the conduct of the Business in the
Company’s ordinary course, and (b) consistent with the Inventory levels and
Inventory balance maintained by the Company as of
 
34

--------------------------------------------------------------------------------


 
December 31, 2005 and 2006.  All Inventory is of such quality as to meet
applicable governmental quality control standards and is recorded on the books
of the Company at the lower of cost or market value determined in accordance
with GAAP consistent with past practices.  All Inventory is located at either
the principal place of business of the Company or at such other locations at
which the Company is conducting business in the ordinary course consistent with
past practice and all Inventory located at such other locations is reasonably
expected to be sold in connection with the conducting of such business.  All
finished goods Inventory is saleable in the ordinary course of
business.  Purchase commitments for raw materials and parts are not in excess of
normal requirements and are consistent with past practice and none were at a
price materially in excess of market prices existing on the date such
commitments were made.
 
3.31 Transactions with Certain Persons.
 
(a) Except as set forth on Schedule 3.31(a), no officer or director of the
Company nor any Related Person of such individual is presently, or within the
past three (3) years has been, a party to any transaction with the Company,
including without limitation, any Contract, Lease or other arrangement (i)
providing for the furnishing of services by (other than as officers, directors
or employees of the Company); (ii) providing for the rental of real or personal
property from; or (iii) otherwise requiring payments to (other than for services
or expenses as directors, officers or employees of the Company in the ordinary
course of business consistent with past practice) any such individual or any
corporation, partnership, trust or other entity in which any such individual has
an interest as a stockholder, officer, director, trustee or partner (excepting
holdings solely for passive investment purposes of securities of publicly held
and traded entities constituting less than five percent (5%) of the equity of
any such entity) (“Related Party Agreements”).  The Company does not have
outstanding any Contract or other arrangement or commitment with any Seller or
any director or officer of the Company or with any Seller.
 
(b) Except as set forth on Schedule 3.31(b) or pursuant to or under ay
Transaction Document:  no Seller nor any officer or director of the Company owns
or holds, directly or indirectly, any interest in (excepting holdings solely for
passive investment purposes of securities of publicly held and traded entities
constituting less than five percent (5%) of the equity of any such entity), or
is an officer, director, employee or consultant of any Person that is, a
competitor, lessor, lessee, customer or landlord of the Company or which
conducts a business similar to the Business conducted by the Company.  No Seller
nor any officer, member of management or director of the Company (i) owns or
holds, directly or indirectly, in whole or in part, any the Intellectual
Property used in the Business, (ii) has any Claim against the Company, except
for claims for accrued payroll or vacation pay or accrued benefits under any
Benefit Plan existing on the date hereof, (iii) owes any money to the Company or
(iv) has any material interest in any property, real or personal, tangible or
intangible, used in the Business.
 
35

--------------------------------------------------------------------------------


 
IV.       REPRESENTATIONS AND WARRANTIES OF BUYER.
 
Buyer hereby represents and warrants to the Company and Sellers as follows:
 
4.01 Organization of Buyer; Authorization.
 
(a) Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware and has all necessary corporate or other
power and authority to conduct its business in the manner in which it is
currently being conducted.
 
(b) Buyer has full corporate power and authority to execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party, and
to consummate the transactions contemplated hereby and thereby.  The execution
and delivery by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the performance by Buyer of its obligations hereunder
and thereunder, have been duly and validly authorized by all necessary corporate
action on the part of Buyer.  This Agreement and the other Transaction Documents
to which it is a party have been duly and validly executed and delivered by
Buyer and constitute the legal, valid and binding agreements of Buyer,
enforceable against Buyer in accordance with their terms, except as such
enforceability may be limited by bankruptcy, moratorium, insolvency,
reorganization, fraudulent conveyance or other Laws affecting the enforcement of
creditors’ rights generally, by general equitable principles, including, without
limitation, those limiting the availability of specific performance, injunctive
relief and other equitable remedies and those providing for equitable defenses
or by applicable federal and state securities laws as they relate to the
indemnification provisions set forth herein.
 
4.02 No Conflicts.
 
(a) Except for filings required to effect or arising in connection with
consummating the transactions contemplated herein (including without limitation,
filings required pursuant to federal and state securities laws), no filing or
registration with, or permit, authorization, consent or approval of, or
notification to, any Governmental Authority is required by Buyer in connection
with the execution and delivery by Buyer of this Agreement and the other
Transaction Documents to which it is a party and the consummation by Buyer of
the transactions contemplated hereby and thereby.
 
(b) The execution and delivery by Buyer of this Agreement and the consummation
of any of the transactions contemplated hereby and thereby do not and will not,
directly or indirectly (with or without notice or lapse of time or
both):  (i) violate any provision of the Certificate of Incorporation or bylaws
of Buyer, (ii)  violate, or be in conflict with, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, any material Contract to which Buyer is a party, except for such material
Contracts wherein the other party thereto has consented to the consummation of
the transactions contemplated hereby or thereby, or (iii) violate any Law
applicable to Buyer.
 
4.03 Legal Proceedings; Orders.  There are no Legal Proceedings (including,
without limitation, any Legal Proceeding by any Governmental Authority) pending
or threatened against Buyer or its properties or assets, that challenge, or may
have the effect of preventing, making illegal or otherwise interfering with, any
of the transactions contemplated hereby.  Neither Buyer nor any of the assets
owned or used by it is subject to any Order that could prevent, enjoin, alter or
materially delay any of the transactions contemplated hereby.
 
36

--------------------------------------------------------------------------------


 
 
4.04 Brokers and Finders.  Except as set forth on Schedule 4.04, no broker,
finder, agent or similar intermediary has acted on Buyer’s behalf in connection
with this Agreement or any of the transactions contemplated hereby, and there
are no brokerage commissions, finders’ fees or similar fees or commissions
payable in connection therewith based on any Contract with Buyer or any action
taken by Buyer.
 
4.05 Investment Intent, etc.  Buyer is acquiring the Shares for its own account
and not with a view to their distribution within the meaning of Section 2(11) of
the Securities Act of 1933, as amended. Buyer understands that the Shares have
not been registered for sale under any federal or state securities Laws and that
the Shares are being sold to Buyer pursuant to an exemption from registration
provided under such Laws; acknowledges that the representations and warranties
set forth in this Section 4.05 are given with the intention that Sellers rely on
them for purposes of claiming such exemption; understands that it must bear the
economic risk of the Shares for an indefinite period of time as they cannot be
sold unless subsequently registered under applicable federal and state
securities Laws or unless an exemption from registration is available therefrom.
 
Buyer has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares pursuant to this Agreement; has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of acquiring the Shares; and is
capable of bearing the economic risks of such investment.
 
V.       COVENANTS AND AGREEMENTS OF SELLERS AND THE COMPANY
 
5.01 Release.  Each Seller, on behalf of himself, herself or itself, and each of
his, her or its Related Persons, hereby releases and forever discharges Buyer
and the Company, and each of their respective individual, joint or mutual, past,
present and future Representatives, Affiliates, stockholders, controlling
persons, subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees” ) from any and all claims, demands, Legal Proceedings,
causes of action, Orders, Contracts, debts and liabilities, both at law and in
equity, which such Seller, or any of his, her or its Related Persons, now has or
has previously had against the respective Releasees arising contemporaneously
with or prior to the Closing Date or on account of or arising out of any matter,
cause or event occurring contemporaneously with or prior to the Closing Date;
provided, however, that nothing contained herein shall operate to release any
obligations of Buyer or the Company (a) arising on or after the Closing Date;
(b) arising under this Agreement, under any other Transaction Document or under
any other agreement, document, instrument or arrangement entered into on or
after the Closing Date; (c) which are accrued payroll or employment compensation
which are to be paid in normal intervals; (d) under any employee benefit plans
provided in the ordinary course of business consistent with past practice; (e)
under any indemnification provisions of the Company’s Certificate of
Incorporation, bylaws, or director and officer insurance policies; or (f) which
is a counter-claim or contribution claim in response to a claim asserted against
a Seller under Article VI.
 
37

--------------------------------------------------------------------------------


 
5.02 Landmark Loans.  The Buyer, the Company, O’Neill and Tebo shall use good
faith efforts and endeavor to cause each of O’Neill and Tebo to be released as
guarantors under the Landmark Loans, and all documents entered into in
connection therewith, on the Closing Date or as soon as reasonably practicable
thereafter.  In the event the parties are unable to cause O’Neill and/or Tebo to
be released as guarantors under the Landmark Loans on or prior to fifteen  (15)
calendar days after Closing Date, Buyer shall cause the Landmark Loans to be
paid and satisfied in full.  Buyer hereby agrees to indemnify, defend and hold
harmless each of Tebo and/or O’Neill pursuant to the provisions of Article VI
from and against, and pay to O’Neill and/or Tebo, as applicable, any and all
Losses (as such term is defined herein) of Tebo and/or O’Neill arising out of,
relating to, or caused by any liability of Tebo and/or O’Neill under the
Landmark Loans relating to any period after the Closing Date.
 
5.03 Elsberry Bonus.  On or before the Closing Date, the Company shall cause the
Elsberry Bonus to be paid to Ken Elsberry.
 
5.04 Access to Information.  In order to facilitate the resolution of any claims
made against or by Sellers or for any other reasonable purpose, Buyer shall (i)
retain the records relating to the Company and the Business corresponding to
periods prior to the Closing in a manner reasonably consistent with the prior
practice of the Company and (ii) upon reasonable notice, afford the officers,
employees, agents and representatives of Seller reasonable access during normal
business hours to such books and records.
 
VI.       INDEMNIFICATION; REMEDIES.
 
6.01 Survival of Representations and Warranties.  Sellers’, the Company’s and
Buyer’s representations and warranties shall survive for a period of twelve (12)
months following the Closing Date; provided, however, that the representations
and warranties contained in Sections 3.05, 3.07, 3.09, 3.13 and 4.03 shall
survive for a period of eighteen (18) months; provided, further, that the
representations and warranties contained in Section 3.10 shall survive for the
applicable statute of limitations, plus an additional sixty (60) days; and
provided further, that the representations and warranties contained in Sections
3.01, 3.02, 3.03 and 4.01 shall survive indefinitely.  Notwithstanding anything
to the contrary contained herein, an Indemnified Party (as hereinafter defined)
shall preserve his, her or its rights to bring any action with respect to a
claim for indemnification hereunder by providing notice to the Indemnifying
Party (as hereinafter defined) of such claim on or prior to the expiration of
the survival period.
 
6.02 Indemnification by Sellers.  Subject to the provisions of Section 6.05
hereof, Sellers shall severally and not jointly, pro rata in accordance with
each Seller’s percentage interests in the aggregate principal amount of the
Notes, indemnify, defend and hold harmless Buyer and each of its Affiliates
(which, following the Closing, shall include the Company), and its and their
respective directors, officers, employees, stockholders, partners, members,
managers, agents and representatives (each, a “Buyer Indemnified Party”) from
and against, and pay to the Buyer Indemnified Parties:
 
(a) any and all Losses, whether or not involving a third party claim, incurred
by such Buyer Indemnified Party, in connection with, based upon, attributable
to, arising from or as a result of: (i) the failure of any representation or
warranty of the Sellers and or the Company contained in this Agreementto be true
and correct as of the Closing Date (or as
 
38

--------------------------------------------------------------------------------


 
of an earlier date if a representation or warranty expressly states that it is
being made as of an earlier date)  (provided, however, that each Seller’s
obligation to indemnify Buyer Indemnified Parties and pay their reasonable costs
and expenses for a breach such Seller of his, her or its representations and
warranties contained in Section 3.02(b) shall be several to such Seller and
shall not be offset pro rata against the Notes of the other Sellers); and (ii)
any breach by any Seller or the Company of, or failure by any Seller or the
Company to perform, any of its covenants or obligations contained in this
Agreement; and (iii) any Known Liabilities; and
 
(b) Any and all Losses arising out of, relating to (i) any Tax year beginning
before and ending after the Closing Date (“Straddle Period Taxes”) to the extent
allocable to the Sellers as provided for below, and (ii) any transfer, gains,
documentary, sales, use, registration, stamp, value added or other similar Taxes
payable by reason of the transactions contemplated by this Agreement (with
respect to item (ii), to the extent any such Taxes arise from any tax treatment
of the transaction inconsistent with a stock purchase transaction).  Straddle
Period Taxes allocable to the Sellers shall be deemed to be (A) in the case of
Taxes imposed on a periodic basis (such as real or personal property Taxes), the
amount of such Taxes for the entire period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period) multiplied by a fraction, the numerator of which is the number
of calendar days in the straddle period ending on and including the Closing Date
and the denominator of which is the number of calendar days in the entire
relevant straddle period and (B) in the case of Taxes not described in (A) above
(such as franchise Taxes, Taxes that are based upon or related to income or
receipts, based upon occupancy or imposed in connection with any sale or other
transfer or assignment of property (real or personal, tangible or intangible)),
the amount of any such Taxes shall be determined based on an actual or
hypothetical “closing of the books” as of the close of business on the Closing
Date.
 
6.03 Indemnification by Buyer. Buyer shall indemnify, defend and hold harmless
Sellers and each of their Affiliates and their respective directors, officers,
employees, stockholders, partners, members, managers, agents and representatives
(each, a “Seller Indemnified Party”) from and against, and pay to the Seller
Indemnified Parties:
 
(a) any and all Losses, whether or not involving a third party claim, incurred
by such Seller Indemnified Party, in connection with, based upon, attributable
to, arising from or as a result of: (i) the failure of any representation or
warranty of the Buyer contained in this Agreement to be true and correct as of
the Closing Date (or as of an earlier date if a representation and warranty
expressly states that it is being made as of an earlier date); and (ii) any
breach by Buyer of, or failure by Buyer to perform, any of its covenants or
obligations contained in this Agreement; and
 
(b) Any and all Losses arising out of, relating to, or caused by any liability
of the Company for any Taxes of the Company with respect to (i) any Tax year or
portion thereof beginning after the Closing Date (“Post-Closing Period Taxes”),
and (ii) the portion of Straddle Period Taxes not allocable to Sellers pursuant
to Section 6.02(b).
 
6.04 Procedures for Indemnification.  Except as provided in Section 7.02, the
procedures for indemnification shall be as follows:
 
39

--------------------------------------------------------------------------------


 
(a) The party claiming the indemnification (the “Indemnified Party”) shall
promptly give notice to the party from whom the indemnification is claimed (the
“Indemnifying Party”) of any claim whether between the parties or brought by a
third party against the Indemnified Party, specifying in reasonable detail (i)
the factual basis for such claim and (ii) the amount of the claim.  If a claim
relates to an action, suit, or proceeding filed by a third party against the
Indemnified Party, such notice shall be given by the Indemnified Party to the
Indemnifying Party promptly but in any event within five (5) Business Days after
written notice of such action, suit, or proceeding shall have been given to the
Indemnified Party.  Failure to give prompt notice shall not affect the
indemnification obligations hereunder in the absence of actual prejudice.
 
(b) Following receipt of notice from the Indemnified Party of a claim, the
Indemnifying Party shall have thirty (30) days in which to make such
investigation of the claim as the Indemnifying Party shall deem necessary or
desirable.  For the purposes of such investigation, the Indemnified Party agrees
to make available to the Indemnifying Party and or its authorized
representative(s) the information relied upon by the Indemnified Party to
substantiate the claim.  If the Indemnified Party and the Indemnifying Party
agree at or prior to the expiration of said thirty (30) day period (or any
agreed upon extension thereof) to the validity and amount of such claim, or if
the Indemnifying Party does not respond to such notice, the Indemnifying Party
shall immediately pay to the Indemnified Party the full amount of the claim, or,
in the case of a Buyer Indemnified Party, may offset the amount of such claim,
pro rata against the Notes, pursuant to the provisions set forth in Section
6.05.
 
(c) With respect to any third party claim as to which the Indemnified Party is
seeking indemnification hereunder, the Indemnifying Party shall have the right
at its own expense to participate in or, if it so elects, to assume control of
the defense of such claim, and the Indemnified Party shall cooperate fully with
the Indemnifying Party, subject to reimbursement for reasonable actual
out-of-pocket expense (other than legal or other professional expenses) incurred
by the Indemnified Party as the result of a request by the Indemnifying Party to
so cooperate.  If the Indemnifying Party elects to assume control of the defense
of any third-party claim, the Indemnified Party shall have the right to
participate in (but not control) the defense of such claim at its own
expense.  The Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (such consent not to be unreasonably delayed, withheld or
conditioned), settle, compromise or offer to settle or compromise any such claim
or demand on a basis which would result in the imposition of a consent order,
injunction or decree which would restrict the future activity or conduct of the
Indemnified Party or any subsidiary or Affiliate thereof or if such settlement
or compromise does not include an unconditional release of the Indemnified Party
for any liability arising out of such claim or demand or any related claim or
demand.
 
(d) If a claim, whether between the parties or by a third party, requires
immediate action, the parties will make all reasonable efforts to reach a
decision with respect thereto as expeditiously as possible.
 
(e) If the Indemnifying Party does not elect to assume control or otherwise
participate in the defense of any third-party claim, the Indemnifying Party
shall be bound by the results obtained in good faith by the Indemnified Party
with respect to such claim.
 
40

--------------------------------------------------------------------------------


 
6.05 Indemnification Limitations.  Except for any fraud or willful
misrepresentation, as to which claims may be brought without limitation as to
time or amount, the sole recourse of each Buyer Indemnified Parties under this
Article VI for indemnification shall be to offset against any amounts due to
Sellers under the Notes, pro rata in accordance with their percentage interests
in the aggregate principal amount of the Notes, the amount of any claim for
indemnification made in good faith by Buyer Indemnified
Parties.  Notwithstanding the foregoing, each Buyer Indemnified Party shall be
entitled to indemnification under this Article VI: (i) with respect to a Known
Liability or Known Liabilities, only to the extent the amount of such Known
Liability or Known Liabilities in the aggregate exceeds One Million Three
Hundred Thousand Dollars ($1,300,000); and (ii) with respect to a breach of any
representation, warranty, covenant or obligation of Sellers and/or the Company
herein, to the extent the Losses from such breach individually or in the
aggregate exceed Two Hundred Thousand Dollars ($200,000).
 
6.06 Subrogation.  Upon making an indemnity payment pursuant to this Agreement,
the Indemnifying Party will, to the extent of such payment, be subrogated to all
rights of the Indemnified Party against any third party in respect of the
damages to which the payment related.  Without limiting the generality of any
other provision hereof, each such Indemnified Party and Indemnifying Party will
duly execute upon request all instruments reasonably necessary to evidence and
perfect the above described subrogation rights.
 
6.07 No Double Recovery.  Notwithstanding anything herein to the contrary, no
party shall be entitled to indemnification or reimbursement under any provision
of this Agreement for any amount to the extent such party or its Affiliate has
been indemnified or reimbursed for such amount under any other provision of this
Agreement or the Schedules attached hereto, or any document executed in
connection with this Agreement or otherwise.
 
6.08 Treatment of Indemnity Payments Between the Parties.  Unless otherwise
required by applicable Law, all indemnification payments shall constitute
adjustments to the Purchase Price for all Tax purposes, and no party shall take
any position inconsistent with such characterization on any Tax Return, in any
Tax Audit or judicial or administrative proceeding or otherwise.
 
6.09 Reduction of Losses.   Each of the parties shall use its commercially
reasonable efforts to collect the proceeds of any insurance that would have the
effect of reducing any Losses for which it may seek indemnification under this
Article VI (in which case such proceeds shall reduce such Losses).  To the
extent any Losses of an Indemnified Party for which it may seek indemnification
under this Article VI are reduced by its receipt of payment under insurance
policies or from third parties (collectively, “Proceeds”), such Proceeds (net of
the expenses of the recovery thereof) shall be credited against such
Losses.  However, if indemnification payments under this Agreement shall have
been made by an Indemnifying Party to an Indemnified Party prior to the receipt
of such Proceeds, then the Indemnified Party shall remit to the Indemnifying
Party the amount of such Proceeds (net of the expenses of the recovery thereof)
to the extent of indemnification payments received in respect of such
Losses.  Nothing in this Section 6.09 shall impose upon any party any obligation
to obtain insurance coverage for any Losses, whether occurring before or after
the Closing Date.  All Losses for which indemnification is sought under Article
VI shall be determined net of any Tax effects relating thereto.
 
41

--------------------------------------------------------------------------------


 
VII.       CERTAIN TAX MATTERS.
 
7.01 Filing of Tax Returns.
 
(a) Periods Ending on or Before the Closing Date.  Sellers shall prepare or
cause to be prepared and filed or cause to be filed on a timely basis all Tax
Returns for the Company for all periods ending on or prior to the Closing Date
which are required to be filed before the Closing Date.  Each such Tax Return
shall be true, correct and complete when filed.  Sellers shall cause the Company
to pay all Taxes shown as due on such Tax Returns.  Buyer shall prepare or cause
to be prepared and file or cause to be filed all Tax Returns for the Company for
all periods ending on or prior to the Closing Date which are required to be
filed after the Closing Date. Buyer shall permit Seller Representative to review
and comment on each such Tax Return described in the preceding sentence at least
ten (10) days prior to filing and shall consider such revisions to such Tax
Returns as are reasonably suggested by Seller Representative.
 
(b) Periods Beginning Before and Ending After the Closing Date.  To the extent
that any Tax Returns of the Company relate to any Tax periods which begin before
the Closing Date and end after the Closing Date, Buyer shall prepare or cause to
be prepared and file or cause to be filed any such Tax Returns.  Buyer shall
permit Sellers to review and reasonably comment on each such Tax Return
described in the preceding sentence, for which Sellers may have Tax liability,
at least ten (10) days prior to filing such Tax Returns.  Any Taxes of the
Company with respect to the portion of such period ending on the Closing Date
shall be borne by the Sellers (consistent with the method for allocating
Straddle Period Taxes in Section 6.02(b)).  Any credits relating to a taxable
period that begins before and ends after the Closing Date shall be allocated to
the pre- and post-Closing portions of such taxable period in a manner consistent
with the method for allocating Straddle Period Taxes in Section 6.02(b).  All
determinations necessary to give effect to the foregoing allocations shall be
made in a manner consistent with prior practice of the Company.
 
7.02 Tax Contests.
 
(a) Notification of Contests.  Buyer shall notify Sellers in writing within
fifteen (15) days of receipt by Buyer or the Company of written notice of any
pending or threatened U.S. federal, state, local or non-U.S. audits,
examinations, investigations or other administrative proceedings (such audits,
examinations, investigations and other administrative proceedings referred to
collectively as “Tax Audits”) or assessments, which may affect the liability for
Taxes of Sellers.  Sellers shall notify Buyer in writing within fifteen (15)
days of receipt by any Seller of written notice of any pending or threatened Tax
Audits or assessments, which may affect the liability for Taxes (including,
without limitation, under this Agreement) of Buyer or the Company.  If Sellers,
on the one hand, or Buyer, on the other hand, fails to give such prompt notice
to the other Party it shall not be entitled to indemnification for any Taxes
arising in connection with such Tax Audit or assessment if such failure to give
notice materially adversely affects the other Party's right to participate in
the Audit or assessment.
 
(b) Which Party Controls.
 
42

--------------------------------------------------------------------------------


 
(i) Sellers’ Items.  If such Tax Audit relates to any period ending prior to the
Closing Date or for any Taxes for which Sellers, either individually or
collectively, are liable in full hereunder, Sellers shall at their expense
control the defense and settlement of such Tax Audit.
 
(ii) Buyer's Items.  Buyer shall at its expense control the defense and
settlement of all other Tax Audits related to the Company.
 
(iii) Participation Rights.  Notwithstanding the provisions set forth above, any
Party whose liability for Taxes may be affected by a Tax Audit shall be entitled
to participate at its expense in such defense and to employ counsel of its
choice at its expense.
 
VIII.       MISCELLANEOUS.
 
8.01 Expenses.  Sellers shall bear their own expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
transactions contemplated hereby, including all fees and expenses of agents,
representatives, counsel, accountants and investment banks.
 
8.02 Public Announcements.  Subject to any requirement of applicable Law, all
public announcements or similar publicity with respect to this Agreement or the
transactions contemplated hereby shall be made or issued only with the prior
written consent of Buyer.
 
8.03 Appointment of Seller Representative as Attorney-in-Fact.
 
(a) Any action to be taken by the Sellers hereunder shall be taken for the
Sellers by Joseph J. Tebo who shall serve as their representative (the “Seller
Representative”). In the event of the death or Permanent Disability of Seller
Representative, Sellers holding a majority of the Shares immediately prior to
the Closing may appoint a substitute therefor. Each Seller, by his, her or its
execution of this Agreement, hereby irrevocably appoints Seller Representative
as his, her or its agent, proxy and attorney-in-fact for all purposes of this
Agreement, the other Transaction Documents and any ancillary agreements.  Any
person or entity not a party to this Agreement shall be entitled to rely for all
purposes on all acts, notices, instructions and communications of Seller
Representative as the acts, notices, instructions and communications of the
Sellers and the delivery, in accordance with this Agreement, of any notices or
communications to Seller Representative shall be in all respects equivalent to
delivery to the Sellers.  In performing its duties as such, Seller
Representative shall not incur any liability to any Seller except for its
willful misconduct.
 
(b) Each of the Sellers appointing Seller Representative hereunder hereby
expressly acknowledges and agrees that Seller Representative is authorized to
act on behalf of such Seller notwithstanding any dispute or disagreement among
such Sellers, and that any Person shall be entitled to rely on any and all
action taken by Seller Representative under this Agreement without liability to,
or obligation to inquire of, any of such Sellers.
 
8.04 Successors.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
43

--------------------------------------------------------------------------------


 
8.05 Further Assurances.  Each of the parties hereto agrees that it will, from
time to time after the date of this Agreement, execute and deliver such other
certificates, documents and instruments and take such other action as may be
reasonably requested by the other party to carry out the actions and
transactions contemplated by this Agreement.
 
8.06 Waiver.
 
(a) No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(b) No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
8.07 Entire Agreement; Amendment.  This Agreement (together with the other
Transaction Documents, certificates, agreements, Schedules, exhibits,
instruments and other documents referred to herein) constitutes the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersedes all prior agreements, both written and oral, with respect
to such subject matter.  This Agreement may not be amended except by a written
agreement executed by the party charged with the amendment.
 
8.08 Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES.
 
8.09 Consent to Jurisdiction.  Any controversy, dispute or claim of any nature
whatsoever arising out of, in connection with or in relation to this Term Sheet
or the transaction contemplated herein will be resolved by final and binding
arbitration in accordance with the Streamlined Rules of and by a retired judge
at JAMS, Inc. in Los Angeles and all parties hereto consent to the personal
jurisdiction of the State of California for such arbitration and enforcement of
any award by JAMS.  The prevailing party in any dispute will be entitled to
recover all reasonable attorney’s fees, costs and expenses in addition to other
allowable costs.
 
8.10 Assignment.  No party may assign this Agreement, or any of its rights or
obligations hereunder, to any other Person without the prior written consent of
the other parties hereto, except that Buyer may make such an assignment to an
Affiliate without prior consent.
 
8.11 Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) when transmitted by facsimile (transmission confirmed), (c) on
the fifth Business Day following mailing by registered or certified mail (return
receipt requested), or (d) on the next Business Day following deposit with an
overnight delivery service of national reputation, to the parties at the
following addresses and facsimile numbers (or at such other address or facsimile
number for a party as may be specified by like notice):
 
44

--------------------------------------------------------------------------------


 
 
If to Buyer:
 
Fluid Media Networks, Inc.
5813-A Uplander Way
Culver City, California 90230
Attention:  Justin Beckett
Facsimile: (310) 665-0735
with a copy to:
 
Nixon Peabody, LLP
The Gas Company Tower
555 West Fifth Street, 46th Floor
Los Angeles, CA 90013
Attention:  Jenny Chen-Drake, Esq.
Facsimile:    (213) 629-6001
   
If to Sellers:
 
See addresses as set forth on the signature pages hereto
with copy to:
 
Foley & Larder LLP
402 W. Broadway, Suite 2100
San Diego, CA 92101
Attention: Kenneth D. Polin, Esq.
Facsimile:  (619) 234-6655
   
If to the Company:
 
Trusonic Inc.
7825 Fay Ave.
Suite LL-A
La Jolla, California 92037
Facsimile:  (858) 362-2324
with copy to:
 
Foley & Larder LLP
402 W. Broadway, Suite 2100
San Diego, CA 92101
Attention: Kenneth D. Polin, Esq.
Facsimile:  (619) 234-3510
 

 


8.12 Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
8.13 Counterparts.  This Agreement may be executed in multiple counterparts, all
of which shall be considered one and the same agreement.  This Agreement may
also be executed via facsimile or via image or pdf file sent by electronic mail,
which shall be deemed an original.
 
8.14 Schedules.  The Schedules to this Agreement are incorporated by reference
herein and are made a part hereof as if they were fully set forth herein.
 
8.15 Severability.  The invalidity of any term or terms of this Agreement shall
not affect any other term of this Agreement, which shall remain in full force
and effect.
 
8.16 Advice of Counsel.  Each party to this Agreement has consulted with legal
counsel of its own choosing, or has had the opportunity to consult with legal
counsel, and has read and understood all of the terms and provisions of this
Agreement.  This Agreement shall not be construed against any party by reason of
the drafting or preparation hereof.
 
45

--------------------------------------------------------------------------------


 
8.17 No Third-Party Beneficiaries.  There are no third party beneficiaries of
this Agreement or of the transactions contemplated hereby and nothing contained
herein shall be deemed to confer upon any Person other than the parties hereto
(and their permitted successors and assigns) any right to insist upon or to
enforce the performance of any of the obligations contained herein.
 


[The remainder of the page is intentionally left blank.]
 
46

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
BUYER
 
FLUID MEDIA NETWORKS, INC.,
a Nevada corporation
 
By:  /s/ Justin Beckett            
Justin F. Beckett
Chief Executive Officer
 
 



 
THE COMPANY AND SELLERS
   
TRUSONIC INC.,
a Delaware corporation
 
 
By:  /s/ Joseph J. Tebo            
Joseph J. Tebo
Chief Executive Officer and President
 
   
ALCOY INVESTMENTS, LLC, a
California limited liability company
 
By:  /s/ Victor Vilplana            
Name: Victor Vilplana
Its: Managing Member
Address:   
 
 
 
 
 
/s/ Catherine Eikel            
CATHERINE EIKEL
 
Address:      
 
/s/ Clement J. O'Neill            
CLEMENT J. O’NEILL, Trustee of the O’Neill Family Trust dated July 4, 1995
 
Address:  
 
 
/s/ Daniel K. O'Neill            
DANIEL K. O’NEILL, Trustee of the Daniel K. O’Neill Trust dated May 1, 1995
 
Address:       

 
47

--------------------------------------------------------------------------------



 
/s/ Todd Felton            
TODD FELTON
 
Address: 
 
/s/ Kenneth Elsberry            
KENNETH ELSBERRY
 
Address:    
 
 
     
GRIFFEN, LLC
 
By: /s/ Thomas R. Lafleur            
Name:  Thomas R. Lafleur
Its:  President
 
Address:      
 
 
 
/s/ James J. Tebo            
JAMES J. TEBO
 
Address:      
     
/s/ Jean Cote                     
JEAN COTE
 
/s/ Randa Cote                    
RANDA COTE
 
Address:       
 
 
 
/s/ Joseph J. Tebo            
JOSEPH J. TEBO, Trustee of the Tebo Family Trust dated September 30, 1994
 
 
Address:    
     
/s/ David McAnulty                
DAVID McANULTY
 
Address:  
 
 
 
/s/ Catherine Mullican            
CATHERINE MULLICAN
 
Address:      
     
/s/ Derrick Oien                
DERRICK OIEN
Address:  
 
 
 
/s/ Robert Eikel                
ROBERT EIKEL
Address:   
 

 
 
48

--------------------------------------------------------------------------------



 
 
 
   
/s/ Neil T. Hadfield                
NEIL T. HADFIELD, Co-Trustee of the Neil T. Hadfield & Margaret A. Jackson Trust
U/A/D 8/25/98
 
/s/ Margaret A. Jackson            
MARGARET A. JACKSON, Co-Trustee of the Neil T. Hadfield & Margaret A. Jackson
Trust U/A/D 8/25/98
 
Address:            
 
 
 
/s/ Robert E. Eikel                
ROBERT E. EIKEL, Trustee of the Robert and Mary Eikel Trust dated 2/25/98
 
 
Address:  
     
/s/ Scott Annett                
SCOTT ANNETT
 
Address:   
 
 
 
/s/ Scott Bjerke                
SCOTT BJERKE
 
Address:  
     
/s/ Michelle Lazenby             
SHELLEY LAZENBY
 
/s/ Jeff Lazenby                
JEFF LAZENBY
 
Address:   
 
 
 
/s/ Danny Sterne                
DANNY STERNE
 
Address:   
     
/s/ Tim Ward                
TIMOTHY WARD
 
Address:   
 
 
 
/s/ Eric Wennas                
ERIC WENNAS
 
Address:  
     
/s/ Dave Whitaker            
DAVE WHITAKER
 
Address:   
   

 
 
 
49